EXHIBIT 10.1

EXECUTION VERSION

 

AMENDED AND RESTATED
CREDIT AGREEMENT

dated as of

December 21, 2006

among

MAC-GRAY CORPORATION,
MAC-GRAY SERVICES, INC.,
INTIRION CORPORATION,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent,

and

HSBC BANK USA, N.A.,
WACHOVIA BANK NATIONAL ASSOCIATION and
BANK NORTH, N.A.,
as Co-Documentation Agents

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

 

 

ARTICLE I

 

 

 

 

 

 

 

 

 

Definitions

 

 

 

 

 

 

 

SECTION 1.01.

 

Defined Terms

 

2

SECTION 1.02.

 

Classification of Loans and Borrowings

 

76

SECTION 1.03.

 

Terms Generally

 

77

SECTION 1.04.

 

Accounting Terms; GAAP

 

78

SECTION 1.05.

 

Pro Forma Basis

 

79

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

 

 

The Credits

 

 

 

 

 

 

 

SECTION 2.01.

 

Commitments

 

80

SECTION 2.02.

 

Loans and Borrowings

 

82

SECTION 2.03.

 

Requests for Borrowings

 

84

SECTION 2.04.

 

Swingline Loans

 

87

SECTION 2.05.

 

Letters of Credit

 

92

SECTION 2.06.

 

Funding of Borrowings

 

109

SECTION 2.07.

 

Interest Elections

 

111

SECTION 2.08.

 

Termination and Reduction of Commitments

 

116

SECTION 2.09.

 

Repayment of Loans; Evidence of Debt

 

118

SECTION 2.10.

 

[Reserved]

 

121

SECTION 2.11.

 

Prepayment of Loans

 

121

SECTION 2.12.

 

Fees

 

124

SECTION 2.13.

 

Interest

 

128

SECTION 2.14.

 

Alternate Rate of Interest

 

131

SECTION 2.15.

 

Increased Costs

 

133

SECTION 2.16.

 

Break Funding Payments

 

137

SECTION 2.17.

 

Taxes

 

139

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

145

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

 

152

SECTION 2.20.

 

Increase in Commitments

 

155

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

Representations and Warranties

 

 

 

 

 

 

 

SECTION 3.01.

 

Organization; Powers

 

160

SECTION 3.02.

 

Authorization; Enforceability

 

161

SECTION 3.03.

 

Governmental Approvals; No Conflicts

 

162

 


--------------------------------------------------------------------------------




 

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

 

163

SECTION 3.05.

 

Properties

 

165

SECTION 3.06.

 

Litigation and Environmental Matters

 

167

SECTION 3.07.

 

Compliance with Laws and Agreements

 

168

SECTION 3.08.

 

Investment and Holding Company Status

 

169

SECTION 3.09.

 

Taxes

 

169

SECTION 3.10.

 

ERISA

 

170

SECTION 3.11.

 

Disclosure

 

171

SECTION 3.12.

 

Subsidiaries

 

172

SECTION 3.13.

 

Insurance

 

172

SECTION 3.14.

 

Labor Matters

 

173

SECTION 3.15.

 

Solvency

 

174

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

 

 

Conditions

 

 

 

 

 

 

 

SECTION 4.01.

 

Effective Date

 

175

SECTION 4.02.

 

Each Credit Event

 

179

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

 

 

Affirmative Covenants

 

 

 

 

 

 

 

SECTION 5.01.

 

Financial Statements and Other Information

 

181

SECTION 5.02.

 

Notices of Material Events

 

187

SECTION 5.03.

 

Information Regarding Collateral

 

188

SECTION 5.04.

 

Existence; Conduct of Business

 

190

SECTION 5.05.

 

Payment of Obligations

 

190

SECTION 5.06.

 

Maintenance of Properties

 

191

SECTION 5.07.

 

Insurance

 

192

SECTION 5.08.

 

Casualty and Condemnation

 

192

SECTION 5.09.

 

Books and Records; Inspection and Audit Rights

 

193

SECTION 5.10.

 

Compliance with Laws

 

194

SECTION 5.11.

 

Use of Proceeds and Letters of Credit

 

194

SECTION 5.12.

 

Additional Subsidiaries

 

195

SECTION 5.13.

 

Further Assurances

 

196

SECTION 5.14.

 

[Reserved]

 

198

SECTION 5.15.

 

Post-Closing Matters

 

198

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

 

 

Negative Covenants

 

 

 

 

 

 

 

SECTION 6.01.

 

Indebtedness; Certain Equity Securities

 

199

SECTION 6.02.

 

Liens

 

207

SECTION 6.03.

 

Fundamental Changes

 

211

 


--------------------------------------------------------------------------------




 

SECTION 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

 

212

SECTION 6.05.

 

Asset Sales

 

219

SECTION 6.06.

 

Sale and Leaseback Transactions

 

222

SECTION 6.07.

 

Swap Agreements

 

223

SECTION 6.08.

 

Restricted Payments; Certain Payments of Indebtedness

 

224

SECTION 6.09.

 

Transactions with Affiliates

 

226

SECTION 6.10.

 

Restrictive Agreements

 

228

SECTION 6.11.

 

Amendment of Material Documents

 

230

SECTION 6.12.

 

Minimum Net Worth

 

231

SECTION 6.13.

 

Funded Debt Ratio

 

232

SECTION 6.14.

 

Consolidated Cash Flow Coverage Ratio

 

232

SECTION 6.15.

 

Senior Secured Leverage Ratio

 

233

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

 

 

Events of Default

 

 

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

 

 

The Administrative Agent

 

 

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

 

 

Miscellaneous

 

 

 

 

 

 

 

SECTION 9.01.

 

Notices

 

252

SECTION 9.02.

 

Waivers; Amendments

 

255

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

 

259

SECTION 9.04.

 

Successors and Assigns

 

265

SECTION 9.05.

 

Survival

 

275

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

 

277

SECTION 9.07.

 

Severability

 

278

SECTION 9.08.

 

Right of Setoff

 

278

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

279

SECTION 9.10.

 

WAIVER OF JURY TRIAL

 

282

SECTION 9.11.

 

Headings

 

283

SECTION 9.12.

 

Confidentiality

 

284

SECTION 9.13.

 

Interest Rate Limitation

 

286

SECTION 9.14.

 

USA Patriot Act

 

287

SECTION 9.15.

 

Obligations Joint and Several

 

288

 


--------------------------------------------------------------------------------




 

SCHEDULES:

 

Schedule 1.01

—

Mortgaged Property

Schedule 2.01

—

Commitments

Schedule 3.05

—

Real Property

Schedule 3.06

—

Disclosed Matters

Schedule 3.12

—

Subsidiaries

Schedule 3.13

—

Insurance

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Investments

Schedule 6.10 

—

Existing Restrictions

 

EXHIBITS:

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Opinion of Goodwin Procter LLP

Exhibit C

—

Form of Reaffirmation Agreement

 


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 21, 2006 (this
“Agreement”), among MAC-GRAY CORPORATION, MAC-GRAY SERVICES, INC., INTIRION
CORPORATION, the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

WHEREAS, subject to the satisfaction of the conditions set forth herein, on the
Effective Date the Credit Agreement dated as of January 10, 2005 (the “Original
Credit Agreement”) as previously amended by Amendment No. 1 dated as of
August 2, 2005 is amended and restated as provided herein;

NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE I

DEFINITIONS


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.


--------------------------------------------------------------------------------




“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment.  If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day with respect to any ABR Loan or Eurodollar
Loan that is a Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as
the case may be, based upon the Funded Debt Ratio as of the most recent
determination date; provided that (i) prior to the delivery of the financial
statements for the fiscal year ending December 31, 2006 in accordance with
Section 5.01(a) hereof, the “Applicable Rate” shall be deemed to be the
applicable rate per annum set forth below in Category 2 and (ii) after the
delivery of the financial statements for the fiscal year ending December 31,
2006, the Funded Debt Ratio shall be deemed to be the Funded Debt Ratio as of
the most recent determination date:

Funded Debt Ratio:

 

ABR
Spread

 

Eurodollar
Spread

 

Commitment Fee
Rate

 

Category 1
> 3.50x

 

0.50

 

1.50

%

0.300

%

Category 2
< 3.50x and > 3.00x

 

0.25

%

1.25

%

0.275

%

Category 3
< 3.00x

 

0.00

%

1.00

%

0.250

%

 

For purposes of the foregoing, (i) the Funded Debt Ratio shall be determined as
of the end of each fiscal quarter of the Parent Borrower’s fiscal year based
upon the Parent Borrower’s consolidated financial statements delivered pursuant
to Section 5.01(a) or (b) and (ii) each change in the Applicable Rate resulting
from a change in the Funded Debt Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change; provided
that the Funded Debt Ratio shall be deemed to be in Category 1 (A) at any time
that an Event of Default has occurred and is continuing or (B) at the option of
the Administrative Agent or at the request of the Required Lenders if the Parent
Borrower fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 5.01(a) or (b), during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is

2


--------------------------------------------------------------------------------




required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means the Parent Borrower, Mac-Gray Services, Inc. and Intirion
Corporation, each a Delaware corporation.

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrowers for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Parent Borrower and
its Subsidiaries that are (or would be) set forth in a consolidated statement of
cash flows of the Parent Borrower for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations incurred by the Parent Borrower and its
Subsidiaries during such period, provided that Capital Expenditures shall not
include expenditures to the extent they are financed with the proceeds of
(i) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) or any casualty or other insured damage to or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of the Parent Borrower or any Subsidiary or (ii) expenditures
or investments that constitute Permitted Acquisitions.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
Stewart G.

3


--------------------------------------------------------------------------------




MacDonald, Jr., Sandra MacDonald, Daniel MacDonald or Evelyn MacDonald or any of
their respective spouses or immediate family members or trusts or family limited
partnerships for their benefit, of Equity Interests representing more than 25%
of either the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding Equity Interests in the Parent
Borrower, (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Parent Borrower by Persons who were neither
(i) nominated by the board of directors of the Parent Borrower (or any committee
thereof) nor (ii) appointed by directors so nominated or (c) the occurrence of a
“Change of Control”, as defined in any Senior Notes Document.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to a Revolving
Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Lenders under this Agreement and the Lenders and other
secured parties under any Security Document.

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Parent Borrower, the Subsidiary Loan Parties and the Collateral Agent, dated as
of January 10, 2005.

“Collateral and Guarantee Requirement” means the requirement that:

(A)  THE COLLATERAL AGENT SHALL HAVE RECEIVED FROM EACH LOAN PARTY EITHER (I) A
COUNTERPART OF EACH OF THE COLLATERAL AGREEMENT AND THE REAFFIRMATION AGREEMENT
DULY EXECUTED AND DELIVERED ON BEHALF OF SUCH LOAN PARTY OR (II) IN THE CASE OF
ANY PERSON THAT BECOMES A LOAN PARTY AFTER THE EFFECTIVE DATE, A SUPPLEMENT TO
THE COLLATERAL AGREEMENT, IN THE FORM SPECIFIED THEREIN, DULY EXECUTED AND
DELIVERED ON BEHALF OF SUCH LOAN PARTY;

4


--------------------------------------------------------------------------------




(B)  ALL OUTSTANDING EQUITY INTERESTS OF EACH SUBSIDIARY OWNED BY OR ON BEHALF
OF ANY LOAN PARTY SHALL HAVE BEEN PLEDGED PURSUANT TO THE COLLATERAL AGREEMENT
(EXCEPT THAT THE LOAN PARTIES SHALL NOT BE REQUIRED TO PLEDGE MORE THAN 65% OF
THE OUTSTANDING VOTING EQUITY INTERESTS OF ANY FOREIGN SUBSIDIARY THAT IS NOT A
LOAN PARTY) AND THE COLLATERAL AGENT SHALL HAVE RECEIVED CERTIFICATES OR OTHER
INSTRUMENTS REPRESENTING ALL SUCH EQUITY INTERESTS, TOGETHER WITH UNDATED STOCK
POWERS OR OTHER INSTRUMENTS OF TRANSFER WITH RESPECT THERETO ENDORSED IN BLANK;

(C)  ALL INDEBTEDNESS OF THE PARENT BORROWER AND EACH SUBSIDIARY THAT IS OWING
TO ANY LOAN PARTY SHALL BE EVIDENCED BY A PROMISSORY NOTE AND SHALL HAVE BEEN
PLEDGED PURSUANT TO THE COLLATERAL AGREEMENT AND THE COLLATERAL AGENT SHALL HAVE
RECEIVED ALL SUCH PROMISSORY NOTES, TOGETHER WITH UNDATED INSTRUMENTS OF
TRANSFER WITH RESPECT THERETO ENDORSED IN BLANK;

(D)  ALL DOCUMENTS AND INSTRUMENTS, INCLUDING UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS, REQUIRED BY LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE
COLLATERAL AGENT TO BE FILED, REGISTERED OR RECORDED TO CREATE THE LIENS
INTENDED TO BE CREATED BY THE COLLATERAL AGREEMENT AND PERFECT SUCH LIENS TO THE
EXTENT REQUIRED BY, AND WITH THE PRIORITY REQUIRED BY, THE COLLATERAL AGREEMENT,
SHALL HAVE BEEN FILED, REGISTERED OR RECORDED OR DELIVERED TO THE COLLATERAL
AGENT FOR FILING, REGISTRATION OR RECORDING;

(E)  THE COLLATERAL AGENT SHALL HAVE RECEIVED (I) COUNTERPARTS OF A MORTGAGE
WITH RESPECT TO EACH MORTGAGED PROPERTY DULY EXECUTED AND DELIVERED BY THE
RECORD OWNER OF SUCH MORTGAGED PROPERTY, (II) A POLICY OR POLICIES OF TITLE
INSURANCE ISSUED BY A NATIONALLY RECOGNIZED TITLE INSURANCE COMPANY INSURING THE
LIEN OF EACH SUCH MORTGAGE AS A VALID FIRST LIEN ON THE MORTGAGED PROPERTY
DESCRIBED THEREIN, FREE OF ANY OTHER LIENS EXCEPT AS EXPRESSLY PERMITTED BY
SECTION 6.02, TOGETHER WITH SUCH ENDORSEMENTS, COINSURANCE AND REINSURANCE AS
THE COLLATERAL AGENT OR THE REQUIRED LENDERS MAY REASONABLY REQUEST, AND
(III) SUCH SURVEYS, ABSTRACTS, APPRAISALS, LEGAL OPINIONS AND OTHER DOCUMENTS AS
THE COLLATERAL AGENT OR THE REQUIRED LENDERS MAY REASONABLY REQUEST WITH RESPECT
TO ANY SUCH MORTGAGE OR MORTGAGED PROPERTY; AND

(F)  EACH LOAN PARTY SHALL HAVE OBTAINED ALL CONSENTS AND APPROVALS REQUIRED TO
BE OBTAINED BY IT IN CONNECTION WITH THE EXECUTION AND DELIVERY OF ALL SECURITY
DOCUMENTS TO WHICH IT IS A PARTY, THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER
AND THE GRANTING BY IT OF THE LIENS THEREUNDER.

“Commitment” means a Revolving Commitment.

“Commitment Increase” has the meaning assigned to such term in Section 2.20.

“Consolidated Cash Flow” means, for any period, (a) Consolidated EBITDA for such
period minus (b) the sum of (i) Capital Expenditures for such period (other than
Capital Lease Obligations incurred by the Parent Borrower and its

5


--------------------------------------------------------------------------------




Subsidiaries during such period up to an aggregate amount of $3,000,000),
(ii) Prepaid Commission Expenses for such period, (iii) consolidated cash income
taxes paid during such period and (iv) Restricted Payments paid during such
period.

“Consolidated Cash Flow Coverage Ratio” means, for any period, the ratio of (a)
Consolidated Cash Flow for such period to (b) the sum of (i)(A) the aggregate
amount of scheduled principal payments made during such period in respect of
Long-Term Indebtedness of the Parent Borrower and the Subsidiaries (other than
payments made by the Parent Borrower or any Subsidiary to the Parent Borrower or
a Subsidiary) and (B) the aggregate amount of principal payments (other than
scheduled principal payments) made during such period in respect of Long-Term
Indebtedness of the Parent Borrower and the Subsidiaries, to the extent that
such payments reduced any scheduled principal payments that would have become
due within one year after the date of the applicable payment and (ii)
Consolidated Cash Interest Expense for such period.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of the Parent Borrower and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) any interest accrued during such period in respect of
Indebtedness of the Parent Borrower or any Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, plus (iii) any cash payments made during such
period in respect of obligations referred to in clause (b)(ii) below that were
amortized or accrued in a previous period, minus (b) the sum of (i) to the
extent included in such consolidated interest expense for such period, non-cash
amounts attributable to amortization of financing costs paid in a previous
period, plus (ii) to the extent included in such consolidated interest expense
for such period, non-cash amounts attributable to amortization of debt discounts
or accrued interest payable in kind for such period.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
extraordinary non-cash charges for such period (other than impairment charges
for discontinued and divested operations) and (v) impairment charges for
discontinued or divested operations, provided that such impairment charges for
such period, together with all impairment charges for discontinued or divested
operations since the Effective Date, may not exceed $4,000,000 in the aggregate,
and minus (b) without duplication and to the extent included in determining such
Consolidated Net Income, any extraordinary or non-operating gains for such
period, all determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income or loss of the
Parent Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Subsidiary to the extent that the declaration or
payment of dividends or other distributions by such Subsidiary of that income is
not at the time permitted by a

6


--------------------------------------------------------------------------------




Requirement of Law or any agreement or instrument applicable to such Subsidiary,
except to the extent of the amount of cash dividends or other cash distributions
actually paid to the Borrower or any Subsidiary during such period (unless the
income of such Subsidiary would be excluded from Consolidated Net Income
pursuant to this proviso), (b) the income of any Subsidiary in which any other
Person (other than the Parent Borrower or any Subsidiary or any director holding
qualifying shares in compliance with applicable law) owns an Equity Interest,
except to the extent of the amount of cash dividends or other cash distributions
actually paid to the Parent Borrower or any Subsidiary during such period
(unless the income of such Subsidiary would be excluded from Consolidated Net
Income pursuant to this proviso), and (c) the income or loss of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Parent Borrower or any Subsidiary or the date that such
Person’s assets are acquired by the Parent Borrower or any Subsidiary.

“Consolidated Net Worth” means, as of any date of determination, an amount equal
to the net worth of the Parent Borrower and the Subsidiaries as of such date
determined on a consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Cumulative Net Income Amount” shall mean, at any time, an amount equal to
(a) the product of (i) Consolidated Net Income for the period (taken as one
accounting period) commencing July 1, 2005, to the end of the most recently
completed fiscal quarter for which financial statements are delivered pursuant
to Section 5.01 and (ii) 0.50, minus (b) the aggregate amount of such
Consolidated Net Income that has been utilized, or committed to be utilized
during such period, prior to such time to pay dividends in respect of Equity
Interests of the Parent Borrower pursuant to Section 6.08(a)(v).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deposit Account Control Agreements” has the meaning assigned to such term in
the Collateral Agreement.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the later of December 29, 2006 and the date on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).

7


--------------------------------------------------------------------------------




“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
presence, management, release or threatened release of or exposure to any
Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Parent Borrower or any ERISA Affiliate from the PBGC (or
a plan administrator in the case of a Multiemployer Plan) of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a

8


--------------------------------------------------------------------------------




determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income or net profits by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized, in which its principal office is located or in which it is
otherwise doing business or, in the case of any Lender, in which its applicable
lending office is located, (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction described
in clause (a) above, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrowers under Section 2.19(b)), any withholding
tax that (i) is in effect and would apply to amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrowers
with respect to any withholding tax pursuant to Section 2.17(a), or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.17(e) and
(d) any Taxes imposed as a result of such Person’s gross negligence or wilful
misconduct.

“Existing Loans” has the meaning assigned to such term in Section  2.16.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

9


--------------------------------------------------------------------------------




“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Funded Debt Ratio” means, on any date, the ratio of (a) Total Funded Debt as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Parent Borrower ended on such date (or, if such date is not the
last day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Parent Borrower most recently ended prior to such date).

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means (i) any petroleum products or byproducts and all
other hydrocarbons, radon gas, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances; or (ii) any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are

10


--------------------------------------------------------------------------------




customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding trade accounts payable incurred in the ordinary
course of business), (f) all Indebtedness of the type described in clauses (a),
(b), (c), (d), (e), (g), (h), (i) and (j) of this definition of others secured
by (or for which the holder of such obligations has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all Guarantees by such Person of obligations of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  Notwithstanding
the foregoing, in connection with any Permitted Acquisition, the term
“Indebtedness” shall not include post closing purchase price adjustments or
earn-outs to which the Seller may become entitled.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by the Borrowers to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrowers may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially

11


--------------------------------------------------------------------------------


shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Laundry Facility Agreements” means agreements and other documents pursuant to
which any of the Borrowers installs, operates and maintains certain pay per use
laundry equipment or rents such equipment to an owner, manager or any other
Person affiliated with the premises at which such equipment is located.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including each letter of credit issued under the Original Credit Agreement and
outstanding on the Effective Date).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in

12


--------------------------------------------------------------------------------




the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Collateral Agreement and the other
Security Documents.

“Loan Parties” means the Parent Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Material Acquisition” means (a) any acquisition by the Parent Borrower or a
wholly-owned Subsidiary Loan Party of all the outstanding Equity Interests in,
all or substantially all the assets of, or all or substantially all the assets
constituting a division or line of business of, a Person if (i) the cash
consideration for such acquisition is at least $5,000,000, (ii) the total
consideration for such acquisition is at least $10,000,000 or (iii) the acquired
business contributes, together with all other Permitted Acquisitions that have
occurred since the beginning of the immediately preceding four consecutive
fiscal quarter period for which financial statements are available, in the
aggregate at least $1,000,000 to Consolidated EBITDA for such period (giving pro
forma effect to all such acquisitions as if they had occurred on the first day
of such four consecutive fiscal quarter period) and (b) the other preceding
Permitted Acquisitions described in clause (a)(iii) above.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Parent Borrower and the Subsidiaries taken as a whole or (b) the ability of any
Loan Party to perform any of its obligations under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Parent Borrower and the Subsidiaries in an aggregate principal
amount exceeding $2,000,000.  For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Parent Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to

13


--------------------------------------------------------------------------------




any netting agreements) that the Parent Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations.  Each Mortgage shall be satisfactory in form
and substance to the Collateral Agent.

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01, and
includes each other parcel of real property and improvements thereto, in each
case with a fair market value in excess of $2,000,000, with respect to which a
Mortgage is granted pursuant to Section 5.12 or 5.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the Parent Borrower and the
Subsidiaries to third parties (other than Affiliates) in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made by the Parent Borrower and the Subsidiaries as a result of such event to
repay Indebtedness (other than Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such event, and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) by the Parent Borrower and
the Subsidiaries, and the amount of any reserves established by the Parent
Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or such cash was received or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by the
chief financial officer of the Parent Borrower).

“Obligations” has the meaning assigned to such term in the Collateral Agreement.

“Original Credit Agreement” has the meaning assigned to such term in the
preamble.

“Original Effective Date” means the date on which the Original Credit Agreement
became effective.

14


--------------------------------------------------------------------------------




“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Parent Borrower” means Mac-Gray Corporation.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit D to the
Original Credit Agreement or any other form approved by the Collateral Agent.

“Permitted Acquisition” means any acquisition by the Parent Borrower or a
wholly-owned Subsidiary Loan Party of all the outstanding Equity Interests in,
all or substantially all the assets of, or all or substantially all the assets
constituting a division or line of business of, a Person if (a) such acquisition
was not preceded by, or consummated pursuant to, a hostile offer (including a
proxy contest), (b) such Person is organized under the laws of, and
substantially all its assets are located in, the United States of America, any
State thereof or the District of Columbia, (c) no Default has occurred and is
continuing or would result therefrom, (d) all transactions related thereto are
consummated in accordance with applicable laws, (e) all actions required to be
taken with respect to such acquired or newly formed Subsidiary or assets under
Sections 5.12 and 5.13 shall have been taken, (f) the Parent Borrower and the
Subsidiaries, taken as a whole, are in compliance, on a Pro Forma Basis
(including, without duplication, giving pro forma effect to such acquisition and
all other Permitted Acquisitions that are not Material Acquisitions and that
have occurred since the beginning of the immediately preceding four consecutive
fiscal quarter period for which financial statements are available), with the
covenants contained in Sections 6.12, 6.13, 6.14 and 6.15 recomputed as of the
last day of the most recently ended fiscal quarter of the Parent Borrower for
which financial statements are available, (g) after giving effect to such
acquisition, there shall be no less than $7,000,000 of aggregate unused and
available Revolving Commitments, (h) the business of such Person or such assets,
as the case may be, constitute a business permitted by Section 6.03(b), and
(i) for any acquisition that is a Material Acquisition, the Borrowers have
delivered to the Administrative Agent an officers’ certificate to the effect set
forth in clauses (a), (b), (c), (d), (e), (f), (g) and (h) above, together with
all relevant financial information for the Person or assets to be acquired.

“Permitted Encumbrances” means:

(A)  LIENS IMPOSED BY LAW FOR TAXES THAT ARE NOT YET DUE OR ARE BEING CONTESTED
IN COMPLIANCE WITH SECTION 5.05;

(B)  CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S AND OTHER
LIKE LIENS IMPOSED BY LAW, ARISING IN THE ORDINARY COURSE OF BUSINESS AND
SECURING OBLIGATIONS THAT ARE NOT OVERDUE BY MORE THAN 30 DAYS OR ARE BEING
CONTESTED IN COMPLIANCE WITH SECTION 5.05;

15


--------------------------------------------------------------------------------




(C)  PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN COMPLIANCE
WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LAWS OR REGULATIONS;

(D)  DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS, LEASES,
STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

(E)  LIENS ARISING BY OPERATION OF LAW TO SECURE LANDLORDS OR LESSORS UNDER
LEASES MADE IN THE ORDINARY COURSE OF BUSINESS AND SECURING OBLIGATIONS THAT ARE
NOT OVERDUE BY MORE THAN 30 DAYS OR ARE BEING CONTESTED IN COMPLIANCE WITH
SECTION 5.05;

(F)  JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT DO NOT CONSTITUTE AN EVENT OF
DEFAULT UNDER CLAUSE (K) OF ARTICLE VII; AND

(G)  EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY AND SIMILAR ENCUMBRANCES ON
REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE ORDINARY COURSE OF BUSINESS THAT
DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO NOT MATERIALLY DETRACT FROM THE
VALUE OF THE AFFECTED PROPERTY OR INTERFERE WITH THE ORDINARY CONDUCT OF
BUSINESS OF THE PARENT BORROWER OR ANY SUBSIDIARY;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(A)  DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE PRINCIPAL OF AND INTEREST ON
WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED STATES OF AMERICA (OR BY ANY
AGENCY THEREOF TO THE EXTENT SUCH OBLIGATIONS ARE BACKED BY THE FULL FAITH AND
CREDIT OF THE UNITED STATES OF AMERICA), IN EACH CASE MATURING WITHIN ONE YEAR
FROM THE DATE OF ACQUISITION THEREOF;

(B)  INVESTMENTS IN COMMERCIAL PAPER MATURING WITHIN 270 DAYS FROM THE DATE OF
ACQUISITION THEREOF AND HAVING, AT SUCH DATE OF ACQUISITION, THE HIGHEST CREDIT
RATING OBTAINABLE FROM S&P OR FROM MOODY’S;

(C)  INVESTMENTS IN CERTIFICATES OF DEPOSIT, BANKER’S ACCEPTANCES AND TIME
DEPOSITS MATURING WITHIN 180 DAYS FROM THE DATE OF ACQUISITION THEREOF ISSUED OR
GUARANTEED BY OR PLACED WITH, AND MONEY MARKET DEPOSIT ACCOUNTS ISSUED OR
OFFERED BY, ANY DOMESTIC OFFICE OF ANY COMMERCIAL BANK ORGANIZED UNDER THE LAWS
OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF THAT HAS A COMBINED CAPITAL
AND SURPLUS AND UNDIVIDED PROFITS OF NOT LESS THAN $500,000,000; AND

(D)  FULLY COLLATERALIZED REPURCHASE AGREEMENTS WITH A TERM OF NOT MORE THAN
30 DAYS FOR SECURITIES DESCRIBED IN CLAUSE (A) ABOVE AND ENTERED INTO WITH A
FINANCIAL INSTITUTION SATISFYING THE CRITERIA DESCRIBED IN CLAUSE (C) ABOVE.

16


--------------------------------------------------------------------------------




“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“PREPAID COMMISSION EXPENSES” MEANS THE AMOUNT OF ANY ONE-TIME UP-FRONT PAYMENT
REQUIRED TO BE PAID BY THE PARENT BORROWER OR ANY SUBSIDIARY TO THE LANDLORD OR
LESSOR UNDER ANY LAUNDRY FACILITY AGREEMENT UPON THE COMMENCEMENT OF SUCH
LAUNDRY FACILITY AGREEMENT (BUT WITHOUT DUPLICATION FOR ANY AMOUNT INCLUDED AS A
CAPITAL EXPENDITURE).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Sections 6.12, 6.13, 6.14 and 6.15 in connection with a
Permitted Acquisition that such calculation shall give pro forma effect to such
Permitted Acquisition that is a Material Acquisition, all other Permitted
Acquisitions that are Material Acquisitions, all issuances, incurrences or
assumptions of Indebtedness (with any such Indebtedness being deemed to be
amortized over the applicable testing period in accordance with its terms) and
all dispositions that have occurred since the beginning of the four consecutive
fiscal quarter period for which such calculation is being made as if it occurred
on the first day of such four consecutive fiscal quarter period (including (a)
cost savings to the extent such cost savings would be permitted to be reflected
in pro forma financial information complying with the requirements of GAAP and
Article XI of Regulation S-X under the Securities Act of 1933, as amended, as
interpreted by the Staff of the SEC, and as certified by a Financial Officer or
(b) other cost savings to the extent such cost savings would be acceptable to
the Administrative Agent in its sole discretion).

“Reaffirmation Agreement” shall mean the Reaffirmation Agreement, attached
hereto as Exhibit C, among the Borrowers and the other Reaffirming Parties (as
defined therein), the Administrative Agent and the Collateral Agent as amended,
supplemented or otherwise modified from time to time.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

17


--------------------------------------------------------------------------------




“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Exposures and unused Commitments at such time.

“Requirement of Law” means, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the Parent Borrower or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in the Parent Borrower or
any Subsidiary.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable.  The initial aggregate amount
of the Lenders’ Revolving Commitments is $65,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” means December 29, 2011.

18


--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Ratings Group, Inc.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Security Documents” means the Collateral Agreement, the Reaffirmation
Agreement, any Mortgages and each other security agreement or other instrument
or document executed and delivered pursuant to Section 5.12 or 5.13 to secure
any of the Obligations.

“Senior Notes” means (a) the 7.625% senior notes due 2015 issued by the Parent
Borrower on August 16, 2005 and (b) any substantially identical senior notes
that are registered under the Securities Act of 1933, as amended, and issued in
exchange for the senior notes described in clause (a) of this definition.

“Senior Notes Documents” means the Senior Notes Indenture, the indenture or
indentures under which the Senior Notes Refinancing Indebtedness is issued, all
side letters, instruments, agreements and other documents evidencing or
governing the Senior Notes or any Senior Notes Refinancing Indebtedness,
providing for any Guarantee or other right in respect thereof, affecting the
terms of the foregoing or entered into in connection therewith and all
schedules, exhibits and annexes to each of the foregoing.

“Senior Notes Indenture” means the Indenture dated as of August 16, 2005, among
the Parent Borrower, the Subsidiaries listed therein and Wachovia Bank, National
Association, as trustee, in respect of the Senior Notes.

“Senior Notes Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Senior Notes
being Refinanced (or previous refinancings thereof constituting Senior Notes
Refinancing Indebtedness), provided that (a) the principal amount of such Senior
Notes Refinancing Indebtedness does not exceed the principal amount of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium thereon and
underwriting discounts, fees, commissions and expenses), (b) the average life to
maturity of such Senior Notes Refinancing Indebtedness is greater than or equal
to that of the Indebtedness being Refinanced, (c) the terms of such Senior Notes
Refinancing Indebtedness are not less favorable, in any material respect, to the
Lenders and the Borrowers than the terms of the Senior Notes and (d) no Senior
Notes Refinancing Indebtedness shall have obligors that are not Loan Parties
hereunder, or greater guarantees, than the Indebtedness being Refinanced.

“Senior Secured Debt” means, as of any date, the aggregate principal amount of
Total Funded Debt at such date that consists of, without duplication,
(a) Revolving Exposures and (b) Indebtedness secured by a Lien, provided that
the term “Senior Secured Debt” shall not include contingent obligations of the
Parent Borrower or any Subsidiary as an account party in respect of any letters
of credit unless such letter of credit supports an obligation that constitutes
Indebtedness.

19


--------------------------------------------------------------------------------




“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Senior
Secured Debt as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Parent Borrower and the Subsidiaries ended on
such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter of the Parent Borrower most-recently ended
prior to such date).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Parent Borrower.

“Subsidiary Loan Party” means any Subsidiary that is not a Foreign Subsidiary.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Borrower or
the Subsidiaries shall be a Swap Agreement.  All Swap Agreements, if any,
between the Borrowers (or any one of them) and one or more Lenders (or
Affiliates thereof) are independent agreements governed by

20


--------------------------------------------------------------------------------




the written provisions of such Swap Agreements, which will remain in full force
and effect, unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in the terms of the Loans.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Funded Debt” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of the Parent Borrower and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP,
plus (b) the aggregate principal amount of Indebtedness of the Parent Borrower
and the Subsidiaries outstanding as of such date that is not required to be
reflected on a balance sheet in accordance with GAAP, determined on a
consolidated basis, provided that, for purposes of clause (b) above, the term
“Indebtedness” shall not include contingent obligations of the Parent Borrower
or any Subsidiary as an account party in respect of any letter of credit unless
such letter of credit supports an obligation that constitutes Indebtedness.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “REVOLVING
LOAN”) OR BY TYPE (E.G., A “EURODOLLAR LOAN”) OR BY CLASS AND TYPE (E.G., A
“EURODOLLAR REVOLVING LOAN”).  BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO
BY CLASS (E.G., A “REVOLVING BORROWING”) OR BY TYPE (E.G., A “EURODOLLAR
BORROWING”) OR BY CLASS AND TYPE (E.G., A “EURODOLLAR REVOLVING BORROWING”).

21


--------------------------------------------------------------------------------





SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.


SECTION 1.04.  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF THE
BORROWERS NOTIFY THE ADMINISTRATIVE AGENT THAT THE BORROWERS REQUEST AN
AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE
OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON THE
OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE
BORROWERS THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF
FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR
AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION
SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY
BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN
WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH.


SECTION 1.05.  PRO FORMA BASIS.  ALL CALCULATIONS IN RESPECT OF THE FUNDED DEBT
RATIO, SENIOR SECURED LEVERAGE RATIO AND CONSOLIDATED CASH FLOW COVERAGE RATIO
SHALL BE COMPUTED ON A PRO FORMA BASIS; PROVIDED THAT THE CALCULATION IN CLAUSE
(F) OF THE DEFINITION OF “PERMITTED ACQUISITION” SHALL BE MADE AS DESCRIBED
THEREIN.


ARTICLE II


THE CREDITS


SECTION 2.01.  COMMITMENTS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER AGREES (I) TO MAKE REVOLVING LOANS TO THE BORROWERS ON THE
EFFECTIVE DATE IN AN AMOUNT EQUAL TO ITS APPLICABLE PERCENTAGE (CALCULATED AFTER
GIVING EFFECT TO THIS AGREEMENT) OF ALL LOANS AND OTHER AMOUNTS OUTSTANDING
UNDER THE ORIGINAL CREDIT AGREEMENT ON THE EFFECTIVE DATE AND (II) TO MAKE
ADDITIONAL REVOLVING LOANS TO THE BORROWERS FROM TIME TO TIME DURING THE
REVOLVING AVAILABILITY PERIOD, IN EACH CASE IN

22


--------------------------------------------------------------------------------



AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN SUCH LENDER’S REVOLVING
EXPOSURE EXCEEDING SUCH LENDER’S REVOLVING COMMITMENT.  WITHIN THE FOREGOING
LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWERS
MAY BORROW, PREPAY AND REBORROW REVOLVING LOANS.


(B)  IT IS UNDERSTOOD AND AGREED THAT ANY LENDER THAT HOLDS LOANS UNDER THE
ORIGINAL CREDIT AGREEMENT (“EXISTING LOANS”) SHALL HAVE THE LOANS TO BE MADE BY
SUCH LENDER UNDER SECTION 2.01(A)(I) ABOVE, TO THE EXTENT OF THE PORTION THEREOF
NOT EXCEEDING THE AGGREGATE PRINCIPAL AMOUNT OF THE EXISTING LOANS, EFFECTED BY
HAVING SUCH EXISTING LOANS CONVERTED INTO LOANS HEREUNDER (AND EACH REFERENCE IN
THIS AGREEMENT TO THE MAKING OF ANY LOAN HEREUNDER, OR WORDS OF SIMILAR IMPORT,
SHALL, IN THE CASE OF SUCH LENDER, BE DEEMED TO INCLUDE SUCH CONVERSION).  ANY
LOANS THAT ARE MADE BY CONVERTING EXISTING LOANS INTO LOANS SHALL HAVE IDENTICAL
INTEREST PERIODS IN IDENTICAL PROPORTIONS AND DURATIONS AS ALL OTHER LOANS (AND
ANY LENDERS WHOSE EXISTING LOANS HAVE BEEN CONVERTED SHALL BE PAID ACCRUED
INTEREST ON SUCH EXISTING LOANS, TOGETHER WITH ANY AMOUNT PAYABLE UNDER
SECTION 2.16 UNDER THE ORIGINAL CREDIT AGREEMENT AS IF THE EXISTING LOANS WERE
BEING REPAID IN FULL ON THE EFFECTIVE DATE).


SECTION 2.02.  LOANS AND BORROWINGS.  (A)  EACH LOAN (OTHER THAN A SWINGLINE
LOAN) SHALL BE MADE AS PART OF A BORROWING CONSISTING OF LOANS OF THE SAME CLASS
AND TYPE MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE
COMMITMENTS OF THE APPLICABLE CLASS.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN
REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS
HEREUNDER; PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL AND NO
LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS
REQUIRED.


(B)  SUBJECT TO SECTION 2.14, EACH REVOLVING BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWERS MAY REQUEST IN
ACCORDANCE HEREWITH.  EACH SWINGLINE LOAN SHALL BE AN ABR LOAN.  EACH LENDER AT
ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN
BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE
OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWERS TO REPAY SUCH
LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(C)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR BORROWING,
SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN $4,000,000.  AT THE TIME THAT EACH ABR REVOLVING
BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN $1,000,000.  EACH SWINGLINE LOAN
SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $250,000 AND NOT LESS THAN
$250,000.  BORROWINGS OF MORE THAN ONE TYPE AND CLASS MAY BE OUTSTANDING AT THE
SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF
10 EURODOLLAR BORROWINGS OUTSTANDING.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, AN ABR REVOLVING BORROWING OR A SWINGLINE LOAN MAY BE IN AN AGGREGATE
AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL REVOLVING
COMMITMENTS OR THAT IS REQUIRED TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS CONTEMPLATED BY SECTION 2.05(E).

23


--------------------------------------------------------------------------------





(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWERS SHALL
NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF
THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE REVOLVING
MATURITY DATE.


SECTION 2.03.  REQUESTS FOR BORROWINGS.  TO REQUEST A REVOLVING BORROWING, THE
BORROWERS SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE
(A) IN THE CASE OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING OR
(B) IN THE CASE OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY
TIME, ONE BUSINESS DAY BEFORE THE DATE OF THE PROPOSED BORROWING; PROVIDED THAT
ANY SUCH NOTICE OF AN ABR REVOLVING BORROWING TO FINANCE THE REIMBURSEMENT OF AN
LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.05(E) MAY BE GIVEN NOT LATER THAN
10:00 A.M., NEW YORK CITY TIME, ON THE DATE OF THE PROPOSED BORROWING.  EACH
SUCH TELEPHONIC BORROWING REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN
BORROWING REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY
THE BORROWERS.  EACH SUCH TELEPHONIC AND WRITTEN BORROWING REQUEST SHALL SPECIFY
THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(I) THE AGGREGATE AMOUNT OF SUCH BORROWING;

(II) THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

(III) WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING;

(IV) IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD TO BE
APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM “INTEREST PERIOD”; AND

(V) THE LOCATION AND NUMBER OF THE BORROWERS’ ACCOUNT TO WHICH FUNDS ARE TO BE
DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrowers
shall be deemed to have selected an Interest Period of one month’s duration. 
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.


SECTION 2.04.  SWINGLINE LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE
BORROWERS FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD, IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN
(I) THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING
$5,000,000 OR (II) THE TOTAL REVOLVING EXPOSURES EXCEEDING THE TOTAL REVOLVING
COMMITMENTS; PROVIDED THAT THE SWINGLINE

24


--------------------------------------------------------------------------------





LENDER SHALL NOT BE REQUIRED TO MAKE A SWINGLINE LOAN TO REFINANCE AN
OUTSTANDING SWINGLINE LOAN.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWERS MAY BORROW, PREPAY AND
REBORROW SWINGLINE LOANS.  THE AGGREGATE PRINCIPAL AMOUNT OF ALL SWINGLINE LOANS
OUTSTANDING UNDER THE ORIGINAL CREDIT AGREEMENT ON THE EFFECTIVE DATE SHALL
CONTINUE TO BE OUTSTANDING UNDER THE THIS AGREEMENT AND THE TERMS OF THIS
AGREEMENT WILL GOVERN THE RIGHTS OF THE LENDERS AND THE SWINGLINE LENDER WITH
RESPECT THERETO.


(B)  TO REQUEST A SWINGLINE LOAN, THE BORROWERS SHALL NOTIFY THE ADMINISTRATIVE
AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY TELECOPY), NOT LATER THAN
12:00 NOON, NEW YORK CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN.  EACH
SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED DATE (WHICH
SHALL BE A BUSINESS DAY) AND AMOUNT OF THE REQUESTED SWINGLINE LOAN.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER OF ANY SUCH
NOTICE RECEIVED FROM THE BORROWERS.  THE SWINGLINE LENDER SHALL MAKE EACH
SWINGLINE LOAN AVAILABLE TO THE BORROWERS BY MEANS OF A CREDIT TO THE GENERAL
DEPOSIT ACCOUNT OF THE BORROWERS MAINTAINED WITH THE SWINGLINE LENDER (OR, IN
THE CASE OF A SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.05(E), BY REMITTANCE TO THE ISSUING BANK)
BY 3:00 P.M., NEW YORK CITY TIME, ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.


(C)  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE
AGENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON ANY BUSINESS DAY REQUIRE
THE REVOLVING LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A
PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE
AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH REVOLVING LENDERS WILL
PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT
WILL GIVE NOTICE THEREOF TO EACH REVOLVING LENDER, SPECIFYING IN SUCH NOTICE
SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR SWINGLINE LOANS. 
EACH REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT
OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE SWINGLINE LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE
LOAN OR SWINGLINE LOANS.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS
PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL
BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER. 
EACH REVOLVING LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN
SECTION 2.06 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.06 SHALL
APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS),
AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE
AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING LENDERS.  THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE BORROWERS OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED
PURSUANT TO THIS PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE
LOAN SHALL BE MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER. 
ANY AMOUNTS RECEIVED BY THE SWINGLINE LENDER FROM THE BORROWERS (OR OTHER PARTY
ON BEHALF OF THE BORROWERS) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY

25


--------------------------------------------------------------------------------





THE SWINGLINE LENDER OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL
BE PROMPTLY REMITTED TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY
THE ADMINISTRATIVE AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT
TO THE REVOLVING LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS
PARAGRAPH AND TO THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR.  THE
PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL
NOT RELIEVE THE BORROWERS OF ANY DEFAULT IN THE PAYMENT THEREOF.


SECTION 2.05.  LETTERS OF CREDIT.  (A)  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWERS MAY REQUEST THE ISSUANCE OF LETTERS
OF CREDIT FOR THE ACCOUNT OF ANY ONE OF THEM, IN A FORM REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME
DURING THE REVOLVING AVAILABILITY PERIOD.  IN THE EVENT OF ANY INCONSISTENCY
BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS
OF ANY FORM OF LETTER OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE
BORROWERS TO, OR ENTERED INTO BY THE BORROWERS WITH, THE ISSUING BANK RELATING
TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL
CONTROL.


(B)  NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWERS SHALL HAND DELIVER
OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING
SO HAVE BEEN APPROVED BY THE ISSUING BANK) TO THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF
CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED,
AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH
SHALL BE A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE
(WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH
LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER
INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER
OF CREDIT.  IF REQUESTED BY THE ISSUING BANK, THE BORROWERS ALSO SHALL SUBMIT A
LETTER OF CREDIT APPLICATION ON THE ISSUING BANK’S STANDARD FORM IN CONNECTION
WITH ANY REQUEST FOR A LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED,
AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF EACH LETTER OF CREDIT THE BORROWERS SHALL BE DEEMED TO REPRESENT
AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION (I) THE LC EXPOSURE SHALL NOT EXCEED $2,000,000 AND (II) THE TOTAL
REVOLVING EXPOSURES SHALL NOT EXCEED THE TOTAL REVOLVING COMMITMENTS.


(C)  EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS
FIVE BUSINESS DAYS PRIOR TO THE REVOLVING MATURITY DATE.


(D)  PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO
A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION
ON THE

26


--------------------------------------------------------------------------------





PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK HEREBY GRANTS TO EACH
REVOLVING LENDER, AND EACH REVOLVING LENDER HEREBY ACQUIRES FROM THE ISSUING
BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH LENDER’S APPLICABLE
PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING
LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S APPLICABLE PERCENTAGE
OF EACH LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY THE
BORROWERS ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF
ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWERS FOR ANY
REASON.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF
CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


(E)  REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THE BORROWERS SHALL REIMBURSE SUCH LC
DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH LC
DISBURSEMENT NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON THE DATE THAT SUCH
LC DISBURSEMENT IS MADE, IF THE BORROWERS SHALL HAVE RECEIVED NOTICE OF SUCH LC
DISBURSEMENT PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON SUCH DATE, OR, IF SUCH
NOTICE HAS NOT BEEN RECEIVED BY THE BORROWERS PRIOR TO SUCH TIME ON SUCH DATE,
THEN NOT LATER THAN (I) 3:00 P.M., NEW YORK CITY TIME, ON THE BUSINESS DAY THAT
THE BORROWERS RECEIVE SUCH NOTICE, IF SUCH NOTICE IS RECEIVED PRIOR TO
10:00 A.M., NEW YORK CITY TIME, ON THE DAY OF RECEIPT, OR (II) 12:00 NOON, NEW
YORK CITY TIME, ON THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE
BORROWERS RECEIVE SUCH NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO
10:00 A.M., NEW YORK CITY TIME, ON THE DAY OF RECEIPT; PROVIDED THAT, IF SUCH LC
DISBURSEMENT IS NOT LESS THAN $250,000, THE BORROWERS MAY, SUBJECT TO THE
CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH
SECTION 2.03 OR 2.04 THAT SUCH PAYMENT BE FINANCED WITH AN ABR REVOLVING
BORROWING OR SWINGLINE LOAN IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO
FINANCED, THE BORROWERS’ OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND
REPLACED BY THE RESULTING ABR REVOLVING BORROWING OR SWINGLINE LOAN.  IF THE
BORROWERS FAIL TO MAKE SUCH PAYMENT WHEN DUE, THE ADMINISTRATIVE AGENT SHALL
NOTIFY EACH REVOLVING LENDER OF THE APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN
DUE FROM THE BORROWERS IN RESPECT THEREOF AND SUCH LENDER’S APPLICABLE
PERCENTAGE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH NOTICE, EACH REVOLVING
LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS APPLICABLE PERCENTAGE OF THE
PAYMENT THEN DUE FROM THE BORROWERS, IN THE SAME MANNER AS PROVIDED IN
SECTION 2.06 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.06 SHALL
APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS),
AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING BANK THE AMOUNTS
SO RECEIVED BY IT FROM THE REVOLVING LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE
ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE BORROWERS PURSUANT TO THIS
PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE ISSUING
BANK OR, TO THE EXTENT THAT REVOLVING LENDERS HAVE MADE PAYMENTS PURSUANT TO
THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK, THEN TO SUCH LENDERS AND THE
ISSUING BANK

27


--------------------------------------------------------------------------------





AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A REVOLVING LENDER PURSUANT
TO THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK FOR ANY LC DISBURSEMENT (OTHER
THAN THE FUNDING OF ABR REVOLVING LOANS OR A SWINGLINE LOAN AS CONTEMPLATED
ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE BORROWERS OF THEIR
OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.


(F)  OBLIGATIONS ABSOLUTE.  THE BORROWERS’ OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWERS’ OBLIGATIONS HEREUNDER. 
NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANK, NOR ANY OF
THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF
OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY
PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE
ISSUING BANK FROM LIABILITY TO THE BORROWERS TO THE EXTENT OF ANY DIRECT DAMAGES
(AS OPPOSED TO CONSEQUENTIAL OR PUNITIVE DAMAGES, CLAIMS IN RESPECT OF WHICH ARE
HEREBY WAIVED BY THE BORROWERS TO THE EXTENT PERMITTED BY APPLICABLE LAW)
SUFFERED BY THE BORROWERS THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO
EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED
UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO
EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILFUL MISCONDUCT ON
THE PART OF THE ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION), THE ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH
SUCH DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE
GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED
WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A
LETTER OF CREDIT, THE ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT
AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER
INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, OR
REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT
IN STRICT COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT.


(G)  DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS
RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY NOTIFY THE

28


--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT AND THE BORROWERS BY TELEPHONE (CONFIRMED BY TELECOPY) OF
SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR WILL MAKE AN LC
DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING
SUCH NOTICE SHALL NOT RELIEVE THE BORROWERS OF THEIR OBLIGATION TO REIMBURSE THE
ISSUING BANK AND THE REVOLVING LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT.


(H)  INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT,
THEN, UNLESS THE BORROWERS SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON THE
DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR
INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE
TO BUT EXCLUDING THE DATE THAT THE BORROWERS REIMBURSE SUCH LC DISBURSEMENT, AT
THE RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS; PROVIDED THAT, IF THE
BORROWERS FAIL TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT TO
PARAGRAPH (E) OF THIS SECTION, THEN SECTION 2.13(C) SHALL APPLY.  INTEREST
ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK,
EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY REVOLVING
LENDER PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE ISSUING BANK
SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


(I)  REPLACEMENT OF THE ISSUING BANK.  THE ISSUING BANK MAY BE REPLACED AT ANY
TIME BY WRITTEN AGREEMENT AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT, THE
REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF THE ISSUING BANK.  AT THE
TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE BORROWERS SHALL PAY ALL
UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK PURSUANT TO
SECTION 2.12(B).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT,
(I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED
THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED
TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR
AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE
REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN
A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT
PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS
OF CREDIT.


(J)  CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, ON THE BUSINESS DAY THAT THE BORROWERS RECEIVE NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, REVOLVING LENDERS WITH LC EXPOSURE REPRESENTING GREATER
THAN 50% OF THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL
PURSUANT TO THIS PARAGRAPH, THE BORROWERS SHALL DEPOSIT IN AN ACCOUNT WITH THE
COLLATERAL AGENT, IN THE NAME OF THE COLLATERAL AGENT AND FOR THE BENEFIT OF THE
LENDERS, AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE AS OF SUCH DATE PLUS ANY
ACCRUED AND UNPAID INTEREST THEREON; PROVIDED THAT THE OBLIGATION TO DEPOSIT
SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL
BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND,
UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO THE BORROWERS
DESCRIBED IN CLAUSE (H) OR (I) OF ARTICLE VII.  EACH SUCH DEPOSIT SHALL BE HELD
BY THE COLLATERAL AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS OF THE

29


--------------------------------------------------------------------------------





BORROWERS UNDER THIS AGREEMENT.  THE COLLATERAL AGENT SHALL HAVE EXCLUSIVE
DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH
ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS,
WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE
ADMINISTRATIVE AGENT AND AT THE BORROWERS’ RISK AND EXPENSE, SUCH DEPOSITS SHALL
NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR LC DISBURSEMENTS FOR
WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE
HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWERS FOR
THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED (BUT SUBJECT TO THE CONSENT OF REVOLVING LENDERS WITH LC EXPOSURE
REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE), BE APPLIED TO SATISFY
OTHER OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT.  IF THE BORROWERS ARE
REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS
AFORESAID) SHALL BE RETURNED TO THE BORROWERS WITHIN THREE BUSINESS DAYS AFTER
ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.


SECTION 2.06.  FUNDING OF BORROWINGS.  (A)  EACH LENDER SHALL MAKE EACH LOAN TO
BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS BY 12:00 NOON, NEW YORK CITY TIME, TO THE ACCOUNT OF
THE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY
NOTICE TO THE LENDERS; PROVIDED THAT SWINGLINE LOANS SHALL BE MADE AS PROVIDED
IN SECTION 2.04.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE
BORROWERS BY PROMPTLY CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN
ACCOUNT OF ONE OR MORE OF THE BORROWERS MAINTAINED WITH THE ADMINISTRATIVE AGENT
IN NEW YORK CITY AND DESIGNATED BY THE BORROWERS IN THE APPLICABLE BORROWING
REQUEST; PROVIDED THAT ABR REVOLVING LOANS MADE TO FINANCE THE REIMBURSEMENT OF
AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.05(E) SHALL BE REMITTED BY THE
ADMINISTRATIVE AGENT TO THE ISSUING BANK.


(B)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWERS A CORRESPONDING
AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE
APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE
LENDER AND THE BORROWERS SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWERS
TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE
CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES
ON INTERBANK COMPENSATION OR (II) IN THE CASE OF THE BORROWERS, THE INTEREST
RATE APPLICABLE TO ABR LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN
INCLUDED IN SUCH BORROWING.

30


--------------------------------------------------------------------------------





SECTION 2.07.  INTEREST ELECTIONS.  (A)  EACH REVOLVING BORROWING INITIALLY
SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST OR DESIGNATED
BY SECTION 2.03 AND, IN THE CASE OF A EURODOLLAR BORROWING, SHALL HAVE AN
INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH BORROWING REQUEST OR DESIGNATED BY
SECTION 2.03.  THEREAFTER, THE BORROWERS MAY ELECT TO CONVERT SUCH BORROWING TO
A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A EURODOLLAR
BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS
SECTION.  THE BORROWERS MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT
PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE
ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING,
AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE
BORROWING.  THIS SECTION SHALL NOT APPLY TO SWINGLINE BORROWINGS, WHICH MAY NOT
BE CONVERTED OR CONTINUED.


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWERS SHALL NOTIFY
THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A
BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWERS WERE
REQUESTING A REVOLVING BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE
MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST
ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND
DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION
REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE
BORROWERS.


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(I) THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL
BE SPECIFIED FOR EACH RESULTING BORROWING);

(II) THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

(III) WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING; AND

(IV) IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST PERIOD
TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A
PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.


(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.

31


--------------------------------------------------------------------------------





(E)  IF THE BORROWERS FAIL TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE INTEREST PERIOD
APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT
THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE BORROWERS, THEN, SO LONG AS AN
EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO
OR CONTINUED AS A EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH EURODOLLAR
BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE INTEREST
PERIOD APPLICABLE THERETO.


SECTION 2.08.  TERMINATION AND REDUCTION OF COMMITMENTS.  (A)  UNLESS PREVIOUSLY
TERMINATED, THE REVOLVING COMMITMENTS SHALL TERMINATE ON THE REVOLVING MATURITY
DATE.


(B)  THE BORROWERS MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE, THE
REVOLVING COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE REVOLVING
COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND
NOT LESS THAN $5,000,000 AND (II) THE BORROWERS SHALL NOT TERMINATE OR REDUCE
THE REVOLVING COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT
OF THE REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.11, THE REVOLVING EXPOSURES
WOULD EXCEED THE TOTAL REVOLVING COMMITMENTS.


(C)  THE BORROWERS SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO
TERMINATE OR REDUCE THE REVOLVING COMMITMENTS UNDER PARAGRAPH (B) OF THIS
SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE
THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE
BORROWERS PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE
OF TERMINATION OF THE REVOLVING COMMITMENTS DELIVERED BY THE BORROWERS MAY STATE
THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT
FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE BORROWERS (BY NOTICE
TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF THE REVOLVING
COMMITMENTS SHALL BE PERMANENT.  EACH REDUCTION OF THE REVOLVING COMMITMENTS
SHALL BE MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
REVOLVING COMMITMENTS.


SECTION 2.09.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A)  THE BORROWERS HEREBY
UNCONDITIONALLY PROMISE TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING LOAN OF SUCH
LENDER ON THE REVOLVING MATURITY DATE AND (II) TO THE SWINGLINE LENDER THE THEN
UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF THE REVOLVING
MATURITY DATE AND THE FIRST DATE AFTER SUCH SWINGLINE LOAN IS MADE THAT IS THE
15TH OR LAST DAY OF A CALENDAR MONTH AND IS AT LEAST TWO BUSINESS DAYS AFTER
SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT ON EACH DATE THAT A REVOLVING
BORROWING IS MADE, THE BORROWERS SHALL REPAY ALL SWINGLINE LOANS THAT WERE
OUTSTANDING ON THE DATE SUCH BORROWING WAS REQUESTED.

32


--------------------------------------------------------------------------------





(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWERS TO SUCH LENDER
RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL
AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


(C)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWERS TO EACH LENDER
HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (B) OR
(C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS
OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY LENDER OR
THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL
NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWERS TO REPAY THE LOANS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(E)  ANY LENDER MAY REQUEST THAT LOANS OF ANY CLASS MADE BY IT BE EVIDENCED BY A
PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWERS SHALL PREPARE, EXECUTE AND
DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER
(OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND
IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT.  THEREAFTER, THE LOANS EVIDENCED
BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY
NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH
PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


SECTION 2.10.  [RESERVED]


SECTION 2.11.  PREPAYMENT OF LOANS.  (A)  THE BORROWERS SHALL HAVE THE RIGHT AT
ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART,
SUBJECT TO THE REQUIREMENTS OF THIS SECTION.


(B)  IN THE EVENT AND ON SUCH OCCASION THAT THE REVOLVING EXPOSURES EXCEED THE
TOTAL REVOLVING COMMITMENTS, THE BORROWERS SHALL PREPAY REVOLVING BORROWINGS OR
SWINGLINE BORROWINGS (OR, IF NO SUCH BORROWINGS ARE OUTSTANDING, DEPOSIT CASH
COLLATERAL IN AN ACCOUNT WITH THE COLLATERAL AGENT PURSUANT TO SECTION 2.05(J))
IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.


(C)  PRIOR TO ANY OPTIONAL OR MANDATORY PREPAYMENT OF BORROWINGS HEREUNDER, THE
BORROWERS SHALL SELECT THE BORROWING OR BORROWINGS TO BE PREPAID AND SHALL
SPECIFY SUCH SELECTION IN THE NOTICE OF SUCH PREPAYMENT PURSUANT TO
PARAGRAPH (D) OF THIS SECTION.


(D)  THE BORROWERS SHALL NOTIFY THE ADMINISTRATIVE AGENT (AND, IN THE CASE OF
PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER) BY TELEPHONE (CONFIRMED BY

33


--------------------------------------------------------------------------------



TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A
EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE
BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE OF PREPAYMENT OF
AN ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE BUSINESS
DAY BEFORE THE DATE OF PREPAYMENT OR (III) IN THE CASE OF PREPAYMENT OF A
SWINGLINE LOAN, NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE OF
PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE
PREPAYMENT DATE, THE PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE
PREPAID AND, IN THE CASE OF A MANDATORY PREPAYMENT, A REASONABLY DETAILED
CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT; PROVIDED THAT, IF A NOTICE OF
OPTIONAL PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF
TERMINATION OF THE REVOLVING COMMITMENTS AS CONTEMPLATED BY SECTION 2.08, THEN
SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS
REVOKED IN ACCORDANCE WITH SECTION 2.08.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH
NOTICE (OTHER THAN A NOTICE RELATING SOLELY TO SWINGLINE LOANS), THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH
PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE
PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS PROVIDED
IN SECTION 2.02, EXCEPT AS NECESSARY TO APPLY FULLY THE REQUIRED AMOUNT OF A
MANDATORY PREPAYMENT.  EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED RATABLY
TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE
ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13.


SECTION 2.12.  FEES.  (A)  THE BORROWERS AGREE TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT FEE, WHICH SHALL ACCRUE AT THE
APPLICABLE RATE ON THE AVERAGE DAILY UNUSED AMOUNT OF THE REVOLVING COMMITMENT
OF SUCH LENDER DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE DATE ON WHICH THE REVOLVING COMMITMENTS TERMINATE.  ACCRUED
COMMITMENT FEES SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF MARCH, JUNE,
SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE DATE ON WHICH THE REVOLVING
COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE DATE
HEREOF.  ALL COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING
THE FIRST DAY BUT EXCLUDING THE LAST DAY).  FOR PURPOSES OF COMPUTING COMMITMENT
FEES, A REVOLVING COMMITMENT OF A LENDER SHALL BE DEEMED TO BE USED TO THE
EXTENT OF THE OUTSTANDING REVOLVING LOANS AND LC EXPOSURE OF SUCH LENDER (AND
THE SWINGLINE EXPOSURE OF SUCH LENDER SHALL BE DISREGARDED FOR SUCH PURPOSE).


(B)  THE BORROWERS AGREE TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH REVOLVING LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS
IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE SAME APPLICABLE RATE AS INTEREST
ON EURODOLLAR REVOLVING LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC
EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC
DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S REVOLVING COMMITMENT
TERMINATES AND THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND
(II) TO THE ISSUING BANK A FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF 0.25%
PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION
THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM
AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE

34


--------------------------------------------------------------------------------





DATE OF TERMINATION OF THE REVOLVING COMMITMENTS AND THE DATE ON WHICH THERE
CEASES TO BE ANY LC EXPOSURE, AS WELL AS THE ISSUING BANK’S STANDARD FEES WITH
RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT
OR PROCESSING OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES
ACCRUED THROUGH AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND
DECEMBER OF EACH YEAR SHALL BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH
LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE;
PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE REVOLVING
COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE
REVOLVING COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES
PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN
10 DAYS AFTER DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


(C)  THE BORROWERS AGREE TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN
ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON
BETWEEN THE BORROWERS AND THE ADMINISTRATIVE AGENT.


(D)  ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE ISSUING BANK, IN THE
CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF COMMITMENT FEES AND
PARTICIPATION FEES, TO THE LENDERS ENTITLED THERETO.  FEES PAID SHALL NOT BE
REFUNDABLE UNDER ANY CIRCUMSTANCES.


SECTION 2.13.  INTEREST.  (A)  THE LOANS COMPRISING EACH ABR BORROWING
(INCLUDING EACH SWINGLINE LOAN) SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE
PLUS THE APPLICABLE RATE.


(B)  THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST AT THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE.


(C)  NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWERS HEREUNDER IS NOT PAID WHEN
DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER
ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2.00% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2.00% PLUS THE RATE
APPLICABLE TO ABR REVOLVING LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


(D)  ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF REVOLVING LOANS, UPON TERMINATION
OF THE REVOLVING COMMITMENTS; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO
PARAGRAPH (C) OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF
ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR
REVOLVING LOAN PRIOR TO THE END OF THE REVOLVING AVAILABILITY PERIOD), ACCRUED
INTEREST ON THE

35


--------------------------------------------------------------------------------





PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY
EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR,
ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH
CONVERSION.


(E)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT
TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH
CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST
DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE OR ADJUSTED
LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


SECTION 2.14.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EURODOLLAR BORROWING:

(A)  THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD; OR

(B)  THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT THE
ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY
REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING THEIR LOANS INCLUDED
IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.


SECTION 2.15.  INCREASED COSTS.  (A)  EXCEPT WITH RESPECT TO TAXES WHICH SHALL
BE GOVERNED SOLELY AND EXCLUSIVELY BY SECTION 2.17, IF ANY CHANGE IN LAW SHALL:

(I) IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE
ADJUSTED LIBO RATE) OR THE ISSUING BANK; OR

(II) IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK MARKET ANY
OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS MADE BY SUCH LENDER
OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in,

36


--------------------------------------------------------------------------------




issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender or
the Issuing Bank, as the case may be, subject to Section 2.19, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.


(B)  IF ANY LENDER OR THE ISSUING BANK REASONABLY DETERMINES THAT ANY CHANGE IN
LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL
OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE
OF THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT
HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING BANK, TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE
ISSUING BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW
(TAKING INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES AND THE
POLICIES OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE BORROWERS WILL, SUBJECT TO SECTION
2.19, PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK
OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


(C)  A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION AND SETTING FORTH THE BASIS FOR SUCH AMOUNTS AND A CALCULATION THEREOF
IN REASONABLE DETAIL SHALL BE DELIVERED TO THE BORROWERS AND SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.  THE BORROWERS SHALL PAY SUCH LENDER OR THE ISSUING BANK,
AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN
10 BUSINESS DAYS AFTER RECEIPT THEREOF.


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT
THE BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, NOTIFIES THE BORROWERS OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING BANK’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE
IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN
THE 270-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


SECTION 2.16.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT),
(B) THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE
OR PREPAY ANY REVOLVING LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED
PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY

37


--------------------------------------------------------------------------------





BE REVOKED UNDER SECTION 2.11(D) AND IS REVOKED IN ACCORDANCE THEREWITH), OR
(D) THE ASSIGNMENT OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO AS A RESULT OF A REQUEST BY THE BORROWERS
PURSUANT TO SECTION 2.19, THEN, IN ANY SUCH EVENT, THE BORROWERS SHALL
COMPENSATE EACH LENDER FOR THE LOSS, COST AND EXPENSE ATTRIBUTABLE TO SUCH
EVENT.  IN THE CASE OF A EURODOLLAR LOAN, SUCH LOSS, COST OR EXPENSE TO ANY
LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT DETERMINED BY SUCH LENDER TO BE THE
EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED ON THE
PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH EVENT NOT OCCURRED, AT THE ADJUSTED LIBO
RATE THAT WOULD HAVE BEEN APPLICABLE TO SUCH LOAN, FOR THE PERIOD FROM THE DATE
OF SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR,
IN THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT
WOULD HAVE BEEN THE INTEREST PERIOD FOR SUCH LOAN), OVER (II) THE AMOUNT OF
INTEREST THAT WOULD ACCRUE ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE
INTEREST RATE THAT SUCH LENDER WOULD BID WERE IT TO BID, AT THE COMMENCEMENT OF
SUCH PERIOD, FOR DOLLAR DEPOSITS OF A COMPARABLE AMOUNT AND PERIOD FROM OTHER
BANKS IN THE EURODOLLAR MARKET.  A CERTIFICATE OF ANY LENDER SETTING FORTH ANY
AMOUNT OR AMOUNTS THAT SUCH LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS
SECTION SHALL BE DELIVERED TO THE BORROWERS AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWERS SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON
ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


SECTION 2.17.  TAXES.  (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWERS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE
MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER
TAXES; PROVIDED THAT IF THE BORROWERS SHALL BE REQUIRED TO DEDUCT ANY
INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE
SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION)
THE ADMINISTRATIVE AGENT, LENDER OR ISSUING BANK (AS THE CASE MAY BE) RECEIVES
AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN
MADE, (II) THE BORROWERS SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWERS
SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


(B)  IN ADDITION, THE BORROWERS SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)  THE BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE
ISSUING BANK, WITHIN 10 BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE
FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, ON OR WITH RESPECT
TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWERS HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION)
AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH
RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY AND
SETTING FORTH IN REASONABLE DETAIL THE CALCULATION AND BASIS FOR SUCH PAYMENT OR
LIABILITY DELIVERED TO THE BORROWERS BY A LENDER OR THE ISSUING BANK, OR BY THE

38


--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING
BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(D)  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY THE BORROWERS TO A GOVERNMENTAL AUTHORITY, THE BORROWERS SHALL DELIVER
TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED
BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


(E)  ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWERS ARE
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWERS (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWERS AS WILL PERMIT SUCH PAYMENTS TO BE MADE
WITHOUT WITHHOLDING OR AT A REDUCED RATE.


(F)  EACH LENDER, THE ISSUING BANK AND ADMINISTRATIVE AGENT THAT IS A UNITED
STATES PERSON, AS DEFINED IN SECTION 7701(A)(30) OF THE CODE (OTHER THAN PERSONS
THAT ARE CORPORATIONS OR OTHERWISE EXEMPT FROM UNITED STATES BACKUP WITHHOLDING
TAX), SHALL DELIVER AT THE TIME(S) AND IN THE MANNER(S) PRESCRIBED BY APPLICABLE
LAW, TO THE BORROWERS AND THE ADMINISTRATIVE AGENT (AS APPLICABLE), A PROPERLY
COMPLETED AND DULY EXECUTED UNITED STATES INTERNAL REVENUE FORM W-9 OR ANY
SUCCESSOR FORM, CERTIFYING THAT SUCH PERSON IS EXEMPT FROM UNITED STATES BACKUP
WITHHOLDING TAX ON PAYMENTS MADE HEREUNDER.


(G)  IF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR A LENDER DETERMINES, IN
ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES
AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWERS OR WITH RESPECT TO WHICH
THE BORROWERS HAVE PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.17, IT
SHALL PAY OVER SUCH REFUND TO THE BORROWERS (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWERS UNDER THIS
SECTION 2.17 WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH
REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID
BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED,
THAT THE BORROWERS, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR SUCH LENDER, AGREE TO REPAY THE AMOUNT PAID OVER TO THE BORROWERS (PLUS
ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR SUCH LENDER IN THE
EVENT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR SUCH LENDER IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SECTION SHALL NOT BE
CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE
ITS TAX RETURNS (OR ANY INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS
CONFIDENTIAL) TO THE BORROWERS OR ANY OTHER PERSON.


SECTION 2.18.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS. 
(A)  THE BORROWERS SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER
OR

39


--------------------------------------------------------------------------------





UNDER ANY OTHER LOAN DOCUMENT (WHETHER OF PRINCIPAL, INTEREST, FEES OR
REIMBURSEMENT OF LC DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER SECTION 2.15,
2.16 OR 2.17, OR OTHERWISE) PRIOR TO THE TIME EXPRESSLY REQUIRED HEREUNDER OR
UNDER SUCH OTHER LOAN DOCUMENT FOR SUCH PAYMENT (OR, IF NO SUCH TIME IS
EXPRESSLY REQUIRED, PRIOR TO 12:00 NOON, NEW YORK CITY TIME), ON THE DATE WHEN
DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SET-OFF OR COUNTERCLAIM.  ANY
AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS
SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT 270 PARK AVENUE, NEW
YORK, NEW YORK, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK OR
SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT
TO SECTIONS 2.15, 2.16, 2.17 AND 9.03 SHALL BE MADE DIRECTLY TO THE PERSONS
ENTITLED THERETO AND PAYMENTS PURSUANT TO OTHER LOAN DOCUMENTS SHALL BE MADE TO
THE PERSONS SPECIFIED THEREIN.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY
SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE
APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT UNDER
ANY LOAN DOCUMENT SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR
PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE
OF ANY PAYMENT ACCRUING INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE
PERIOD OF SUCH EXTENSION.  ALL PAYMENTS UNDER EACH LOAN DOCUMENT SHALL BE MADE
IN DOLLARS.


(B)  IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE
ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST
AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL
AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC
DISBURSEMENTS THEN DUE TO SUCH PARTIES.


(C)  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS REVOLVING LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE LOANS
RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE
AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS
AND SWINGLINE LOANS AND ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY
ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL
PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE REVOLVING LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS OF OTHER LENDERS TO THE
EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS
ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS
RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE
BY THE BORROWERS PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR ANY PAYMENT OBTAINED BY A

40


--------------------------------------------------------------------------------





LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE PARENT BORROWER OR ANY SUBSIDIARY OR AFFILIATE
THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  THE
BORROWERS CONSENT TO THE FOREGOING AND AGREE, TO THE EXTENT THEY MAY EFFECTIVELY
DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT
TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWERS’ RIGHTS OF
SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH
LENDER WERE A DIRECT CREDITOR OF THE BORROWERS IN THE AMOUNT OF SUCH
PARTICIPATION.


(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWERS PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK HEREUNDER THAT THE
BORROWERS WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
THE BORROWERS HAVE MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND
MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING
BANK, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWERS HAVE
NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK, AS
THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH
ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO
IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE
GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.


(E)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.04(C), 2.05(D) OR (E), 2.06(A) OR (B), 2.18(D) OR 9.03(C),
THEN THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY
CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S
OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY
PAID.


SECTION 2.19.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  (A)  IF ANY
LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE BORROWERS ARE
REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, THEN SUCH
LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR
FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS
HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT
OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE
AMOUNTS PAYABLE PURSUANT TO SECTION 2.15 OR 2.17, AS THE CASE MAY BE, IN THE
FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR
EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE
BORROWERS HEREBY AGREE TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY
LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


(B)  IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE BORROWERS
ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, OR IF ANY
LENDER

41


--------------------------------------------------------------------------------





DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER, THEN THE BORROWERS MAY, AT
THEIR SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE
AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN
ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04), ALL
ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT
SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER
ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE BORROWERS SHALL HAVE RECEIVED
THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND, IF A REVOLVING
COMMITMENT IS BEING ASSIGNED, THE ISSUING BANK AND SWINGLINE LENDER), WHICH
CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED
PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED INTEREST
THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER FROM THE
ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND
FEES) OR THE BORROWERS (IN THE CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE
OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER
SECTION 2.15 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.17, SUCH
ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A
LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF,
PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE
CIRCUMSTANCES ENTITLING THE BORROWERS TO REQUIRE SUCH ASSIGNMENT AND DELEGATION
CEASE TO APPLY.


SECTION 2.20.  INCREASE IN COMMITMENTS.  (A)  THE PARENT BORROWER MAY, BY
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY DELIVER A COPY
TO EACH OF THE LENDERS), REQUEST THAT THE AGGREGATE REVOLVING COMMITMENTS BE
INCREASED BY AN AMOUNT NOT LESS THAN $10,000,000 FOR ANY SUCH INCREASE; PROVIDED
THAT AFTER GIVING EFFECT TO ANY SUCH INCREASE THE SUM OF THE TOTAL REVOLVING
COMMITMENTS SHALL NOT EXCEED $100,000,000.  SUCH NOTICE SHALL SET FORTH THE
AMOUNT OF THE REQUESTED INCREASE IN THE REVOLVING COMMITMENTS AND THE DATE ON
WHICH SUCH INCREASE IS REQUESTED TO BECOME EFFECTIVE (WHICH SHALL BE NOT LESS
THAN 30 DAYS OR MORE THAN 60 DAYS AFTER THE DATE OF SUCH NOTICE), AND SHALL
OFFER EACH LENDER THE OPPORTUNITY TO INCREASE ITS REVOLVING COMMITMENT BY SUCH
LENDER’S APPLICABLE PERCENTAGE OF THE PROPOSED INCREASED AMOUNT.  EACH LENDER
SHALL, BY NOTICE TO THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT GIVEN NOT
MORE THAN 10 BUSINESS DAYS AFTER THE DATE OF THE PARENT BORROWER’S NOTICE,
EITHER AGREE TO INCREASE ITS APPLICABLE REVOLVING COMMITMENT BY ALL OR A PORTION
OF THE OFFERED AMOUNT (EACH LENDER SO AGREEING BEING AN “INCREASING LENDER”) OR
DECLINE TO INCREASE ITS APPLICABLE COMMITMENT (AND ANY LENDER THAT DOES NOT
DELIVER SUCH A NOTICE WITHIN SUCH PERIOD OF 10 BUSINESS DAYS SHALL BE DEEMED TO
HAVE DECLINED TO INCREASE ITS COMMITMENT).  IN THE EVENT THAT, ON THE 10TH
BUSINESS DAY AFTER THE PARENT BORROWER SHALL HAVE DELIVERED A NOTICE PURSUANT TO
THE FIRST SENTENCE OF THIS PARAGRAPH, THE LENDERS SHALL HAVE DECLINED OR AGREED
PURSUANT TO THE PRECEDING SENTENCE TO INCREASE THEIR COMMITMENTS BY AN AGGREGATE
AMOUNT LESS THAN THE INCREASE IN THE TOTAL COMMITMENTS REQUESTED BY THE PARENT
BORROWER, THE PARENT BORROWER MAY ARRANGE FOR ONE OR MORE BANKS OR OTHER
FINANCIAL INSTITUTIONS (ANY SUCH BANK OR OTHER FINANCIAL INSTITUTION BEING
CALLED AN “AUGMENTING LENDER”), WHICH MAY INCLUDE ANY LENDER, TO PROVIDE
REVOLVING COMMITMENTS OR INCREASE THEIR EXISTING REVOLVING COMMITMENTS IN AN
AGGREGATE AMOUNT EQUAL TO THE UNSUBSCRIBED AMOUNT; PROVIDED THAT EACH AUGMENTING
LENDER, IF NOT ALREADY A LENDER HEREUNDER, SHALL BE SUBJECT TO THE APPROVAL OF
THE ADMINISTRATIVE AGENT (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD) AND
THE BORROWERS AND EACH AUGMENTING

42


--------------------------------------------------------------------------------





LENDER SHALL EXECUTE ALL SUCH DOCUMENTATION AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY SPECIFY TO EVIDENCE THE COMMITMENT OF SUCH AUGMENTING LENDER AND/OR
ITS STATUS AS A LENDER HEREUNDER.  ANY INCREASE IN THE AGGREGATE REVOLVING
COMMITMENTS MAY BE MADE IN AN AMOUNT WHICH IS LESS THAN THE INCREASE REQUESTED
BY THE PARENT BORROWER IF THE PARENT BORROWER IS UNABLE TO ARRANGE FOR, OR
CHOOSES NOT TO ARRANGE FOR, AUGMENTING LENDERS.


(B)  EACH OF THE PARTIES HERETO HEREBY AGREES THAT, UPON THE EFFECTIVENESS OF
ANY INCREASE IN THE AGGREGATE REVOLVING COMMITMENTS PURSUANT TO THIS SECTION
2.20 (THE “COMMITMENT INCREASE”), THIS AGREEMENT MAY BE AMENDED TO THE EXTENT
(BUT ONLY TO THE EXTENT) NECESSARY TO REFLECT THE EXISTENCE AND TERMS OF THE
COMMITMENT INCREASE EVIDENCED THEREBY AS PROVIDED FOR IN SECTION 9.02(C).  EACH
OF THE PARTIES HERETO HEREBY AGREES THAT THE ADMINISTRATIVE AGENT MAY TAKE ANY
AND ALL ACTION AS MAY BE REASONABLY NECESSARY TO ENSURE THAT ALL REVOLVING LOANS
IN RESPECT OF THE COMMITMENT INCREASE, WHEN ORIGINALLY MADE, ARE INCLUDED IN
EACH BORROWING OF OUTSTANDING REVOLVING LOANS ON A PRO RATA BASIS.  EACH
BORROWER AGREES THAT SECTION 2.16 SHALL APPLY TO ANY COSTS INCURRED BY ANY
LENDER TO EFFECT THE FOREGOING.


(C)  INCREASES AND NEW COMMITMENTS CREATED PURSUANT TO THIS SECTION 2.20 SHALL
BECOME EFFECTIVE ON THE DATE SPECIFIED IN THE NOTICE DELIVERED BY THE PARENT
BORROWER PURSUANT TO THE FIRST SENTENCE OF PARAGRAPH (A) ABOVE OR ON SUCH OTHER
DATE AS AGREED UPON BY THE PARENT BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS (INCLUDING THE AUGMENTING LENDERS).


(D)  NOTWITHSTANDING THE FOREGOING, NO INCREASE IN THE COMMITMENTS (OR IN ANY
COMMITMENT OF ANY LENDER) OR ADDITION OF AN AUGMENTING LENDER SHALL BECOME
EFFECTIVE UNDER THIS SECTION UNLESS ON THE DATE OF SUCH INCREASE, THE CONDITIONS
SET FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 4.02 SHALL BE SATISFIED AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE TO THAT EFFECT DATED SUCH
DATE AND EXECUTED BY THE CHIEF FINANCIAL OFFICER OF THE PARENT BORROWER.


ARTICLE III


REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Lenders that:


SECTION 3.01.  ORGANIZATION; POWERS.  EACH OF THE PARENT BORROWER AND THE
SUBSIDIARIES ARE DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF ITS ORGANIZATION, HAVE ALL REQUISITE CORPORATE POWER
AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED AND TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER EACH LOAN
DOCUMENT TO WHICH IT IS A PARTY AND, EXCEPT WHERE THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, IS QUALIFIED TO DO BUSINESS IN, AND ARE IN GOOD
STANDING IN, EVERY JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED FOR THE
CONDUCT OF ITS BUSINESS.

43


--------------------------------------------------------------------------------





SECTION 3.02.  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS TO BE ENTERED
INTO BY EACH LOAN PARTY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR
OTHER ACTION AND, IF REQUIRED, STOCKHOLDER ACTION.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY EACH OF THE BORROWERS AND CONSTITUTES, AND EACH OTHER
LOAN DOCUMENT TO WHICH ANY LOAN PARTY IS TO BE A PARTY, WHEN EXECUTED AND
DELIVERED BY SUCH LOAN PARTY, WILL CONSTITUTE, A LEGAL, VALID AND BINDING
OBLIGATION OF THE BORROWERS OR SUCH LOAN PARTY (AS THE CASE MAY BE), ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW.


SECTION 3.03.  GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE TRANSACTIONS (A) DO
NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY
OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT SUCH AS HAVE BEEN OBTAINED
OR MADE AND ARE IN FULL FORCE AND EFFECT AND EXCEPT FILINGS NECESSARY TO PERFECT
LIENS CREATED UNDER THE LOAN DOCUMENTS, (B) WILL NOT VIOLATE ANY REQUIREMENT OF
LAW APPLICABLE TO THE PARENT BORROWER OR ANY SUBSIDIARY, (C) WILL NOT VIOLATE OR
RESULT IN A DEFAULT UNDER ANY MATERIAL INDENTURE, MATERIAL AGREEMENT OR OTHER
MATERIAL INSTRUMENT BINDING UPON THE PARENT BORROWER OR ANY SUBSIDIARY OR THEIR
ASSETS, OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY
THE PARENT BORROWER OR ANY SUBSIDIARY OR GIVE RISE TO A RIGHT OF, OR RESULT IN,
TERMINATION, CANCELATION OR ACCELERATION OF ANY OBLIGATION THEREUNDER, AND
(D) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF
THE PARENT BORROWER OR ANY SUBSIDIARY, EXCEPT LIENS CREATED UNDER THE LOAN
DOCUMENTS.


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.  (A)  THE PARENT
BORROWER HAS HERETOFORE FURNISHED TO THE LENDERS ITS CONSOLIDATED BALANCE SHEET
AND CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS EQUITY AND CASH FLOWS (I) AS
OF AND FOR THE FISCAL YEARS ENDED DECEMBER 31, 2003, DECEMBER 31, 2004 AND
DECEMBER 31, 2005, REPORTED ON BY PRICEWATERHOUSECOOPERS LLP, INDEPENDENT PUBLIC
ACCOUNTANTS AND (II) AS OF AND FOR THE FISCAL QUARTERS AND THE PORTION OF THE
FISCAL YEAR ENDED MARCH 31, 2006 JUNE 30, 2006 AND SEPTEMBER 30, 2006 (AND FOR
THE COMPARABLE PERIODS FOR THE PRIOR FISCAL YEAR), CERTIFIED BY ITS CHIEF
FINANCIAL OFFICER.  SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS, THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE
PARENT BORROWER AND ITS SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS
AND THE ABSENCE OF FOOTNOTES IN THE CASE OF THE STATEMENTS REFERRED TO IN
CLAUSE (II) ABOVE.


(B)  EXCEPT AS DISCLOSED IN THE FINANCIAL STATEMENTS REFERRED TO ABOVE OR THE
NOTES THERETO AND EXCEPT FOR THE DISCLOSED MATTERS, NONE OF THE PARENT BORROWER
OR THE SUBSIDIARIES HAS, AS OF THE EFFECTIVE DATE, ANY MATERIAL DIRECT OR
CONTINGENT LIABILITIES, UNUSUAL LONG-TERM COMMITMENTS OR UNREALIZED LOSSES.


(C)  NO EVENT, CHANGE OR CONDITION HAS OCCURRED THAT HAS HAD, OR COULD
REASONABLY BE EXPECTED TO HAVE, A MATERIALLY ADVERSE EFFECT ON THE BUSINESS,
OPERATIONS, PROPERTIES, ASSETS, CONDITION (FINANCIAL OR OTHERWISE), LIABILITIES
OR PROSPECTS OF THE PARENT

44


--------------------------------------------------------------------------------



BORROWER AND THE SUBSIDIARIES, TAKEN AS A WHOLE, WHETHER OR NOT COVERED BY
INSURANCE, SINCE DECEMBER 31, 2005.


SECTION 3.05.  PROPERTIES.  (A)  EACH OF THE PARENT BORROWER AND THE
SUBSIDIARIES HAS GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS REAL
AND PERSONAL PROPERTY MATERIAL TO ITS BUSINESS (INCLUDING THE MORTGAGED
PROPERTIES), EXCEPT FOR (I) MINOR DEFECTS IN TITLE THAT DO NOT INTERFERE WITH
ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR AS PROPOSED TO BE
CONDUCTED OR TO UTILIZE SUCH PROPERTIES FOR THEIR INTENDED PURPOSES AND
(II) LEASEHOLDS SUBJECT TO ALL SUPERIOR TITLE MATTERS AND ALL MATTERS WHICH
ENCUMBER THE LANDLORD’S OR GROUND LESSOR’S INTEREST.


(B)  EACH OF THE PARENT BORROWER AND THE SUBSIDIARIES OWNS, OR IS LICENSED TO
USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL
PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE PARENT BORROWER
AND THE SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON,
EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(C)  SCHEDULE 3.05 SETS FORTH THE ADDRESS OF EACH REAL PROPERTY THAT IS OWNED OR
LEASED BY THE PARENT BORROWER OR ANY SUBSIDIARY (OTHER THAN ADDRESSES OF THE
LOCATIONS TO WHICH THE LAUNDRY FACILITY AGREEMENTS RELATE) AS OF THE EFFECTIVE
DATE.


SECTION 3.06.  LITIGATION AND ENVIRONMENTAL MATTERS.  (A)  THERE ARE NO ACTIONS,
SUITS OR PROCEEDINGS BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY
PENDING AGAINST OR, TO THE KNOWLEDGE OF THE PARENT BORROWER, THREATENED AGAINST
THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES (I) AS TO WHICH THERE IS A
REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION AND THAT, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO
RESULT IN A MATERIAL ADVERSE EFFECT (OTHER THAN THE DISCLOSED MATTERS) OR
(II) THAT INVOLVE ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS.


(B)  EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT WITH RESPECT TO ANY OTHER
MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT, NEITHER THE PARENT BORROWER NOR ANY
SUBSIDIARY (I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN,
MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY,
(III) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL
LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY.


(C)  SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE STATUS OF
THE SCHEDULE 3.06 OF DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE,
HAS RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A MATERIAL ADVERSE
EFFECT.


SECTION 3.07.  COMPLIANCE WITH LAWS AND AGREEMENTS.  EACH OF THE PARENT BORROWER
AND THE SUBSIDIARIES IS IN COMPLIANCE WITH ALL REQUIREMENTS OF LAW APPLICABLE TO
IT OR ITS PROPERTY AND ALL INDENTURES, AGREEMENTS AND OTHER INSTRUMENTS

45


--------------------------------------------------------------------------------





BINDING UPON IT OR ITS PROPERTY, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY
OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


SECTION 3.08.  INVESTMENT AND HOLDING COMPANY STATUS.  NEITHER THE PARENT
BORROWER NOR ANY SUBSIDIARY IS AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT
TO REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940.


SECTION 3.09.  TAXES.  EACH OF THE PARENT BORROWER AND THE SUBSIDIARIES HAS
TIMELY FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE
BEEN FILED AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN
PAID BY IT, EXCEPT (A) ANY TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH THE PARENT BORROWER OR SUCH SUBSIDIARY, AS
APPLICABLE, HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES OR (B) TO THE EXTENT
THAT THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


SECTION 3.10.  ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF ALL ACCUMULATED
BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED FOR PURPOSES
OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE
OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE
THAN $250,000 THE FAIR MARKET VALUE OF THE ASSETS OF SUCH PLAN, AND THE PRESENT
VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PLANS (BASED ON
THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS
NO. 87) DID NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS
REFLECTING SUCH AMOUNTS, EXCEED BY MORE THAN $250,000 THE FAIR MARKET VALUE OF
THE ASSETS OF ALL SUCH UNDERFUNDED PLANS.


SECTION 3.11.  DISCLOSURE.  THE BORROWERS HAVE DISCLOSED TO THE LENDERS ALL
AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH THE PARENT
BORROWER OR ANY SUBSIDIARY IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO ANY OF
THEM, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  NO REPORTS, FINANCIAL STATEMENTS,
CERTIFICATES OR OTHER INFORMATION FURNISHED BY OR ON BEHALF OF ANY LOAN PARTY TO
THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR DELIVERED HEREUNDER OR THEREUNDER
(AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) CONTAINS, WHEN
TAKEN AS A WHOLE, ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH
RESPECT TO PROJECTED FINANCIAL INFORMATION, THE PARENT BORROWER REPRESENTS ONLY
THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED
TO BE REASONABLE AT THE TIME DELIVERED AND, IF SUCH PROJECTED FINANCIAL
INFORMATION WAS DELIVERED PRIOR TO THE EFFECTIVE DATE, AS OF THE EFFECTIVE DATE.


SECTION 3.12.  SUBSIDIARIES.  SCHEDULE 3.12 SETS FORTH THE NAME OF, AND THE
OWNERSHIP INTEREST OF THE PARENT BORROWER IN, EACH SUBSIDIARY OF THE PARENT
BORROWER

46


--------------------------------------------------------------------------------





AND IDENTIFIES EACH SUBSIDIARY THAT IS A SUBSIDIARY LOAN PARTY, IN EACH CASE AS
OF THE EFFECTIVE DATE.


SECTION 3.13.  INSURANCE.  SCHEDULE 3.13 SETS FORTH A DESCRIPTION OF ALL
INSURANCE MAINTAINED BY OR ON BEHALF OF THE PARENT BORROWER AND THE SUBSIDIARIES
AS OF THE EFFECTIVE DATE.  AS OF THE EFFECTIVE DATE, ALL PREMIUMS IN RESPECT OF
SUCH INSURANCE HAVE BEEN PAID.  THE BORROWERS BELIEVE THAT THE INSURANCE
MAINTAINED BY OR ON BEHALF OF THE PARENT BORROWER AND THE SUBSIDIARIES IS
ADEQUATE.


SECTION 3.14.  LABOR MATTERS.  AS OF THE EFFECTIVE DATE, THERE ARE NO STRIKES,
LOCKOUTS OR SLOWDOWNS AGAINST THE PARENT BORROWER OR ANY SUBSIDIARY PENDING OR,
TO THE KNOWLEDGE OF THE PARENT BORROWER, THREATENED.  THE HOURS WORKED BY AND
PAYMENTS MADE TO EMPLOYEES OF THE PARENT BORROWER AND THE SUBSIDIARIES HAVE NOT
BEEN IN VIOLATION OF THE FAIR LABOR STANDARDS ACT OR ANY OTHER APPLICABLE
FEDERAL, STATE, LOCAL OR FOREIGN LAW DEALING WITH SUCH MATTERS.  ALL PAYMENTS OF
A MATERIAL AMOUNT DUE FROM THE PARENT BORROWER OR ANY SUBSIDIARY, OR FOR WHICH
ANY REASONABLY FORESEEABLE CLAIM MAY BE MADE AGAINST THE PARENT BORROWER OR ANY
SUBSIDIARY, ON ACCOUNT OF WAGES AND EMPLOYEE HEALTH AND WELFARE INSURANCE AND
OTHER BENEFITS (OTHER THAN ROUTINE CLAIMS FOR BENEFITS), HAVE BEEN PAID OR
ACCRUED AS A LIABILITY ON THE BOOKS OF THE PARENT BORROWER OR SUCH SUBSIDIARY. 
THE CONSUMMATION OF THE TRANSACTIONS WILL NOT GIVE RISE TO ANY RIGHT OF
TERMINATION OR RIGHT OF RENEGOTIATION ON THE PART OF ANY UNION UNDER ANY
COLLECTIVE BARGAINING AGREEMENT TO WHICH THE PARENT BORROWER OR ANY SUBSIDIARY
IS BOUND.


SECTION 3.15.  SOLVENCY.  IMMEDIATELY AFTER THE CONSUMMATION OF THE TRANSACTIONS
TO OCCUR ON THE EFFECTIVE DATE, (A) THE FAIR VALUE OF THE ASSETS OF THE LOAN
PARTIES, TAKEN AS A WHOLE, AT A FAIR VALUATION, WILL EXCEED THEIR DEBTS AND
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, (B) THE PRESENT FAIR
SALEABLE VALUE OF THE PROPERTY OF THE LOAN PARTIES, TAKEN AS A WHOLE, WILL BE
GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY THE PROBABLE LIABILITY OF
THEIR DEBTS AND OTHER LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS
SUCH DEBTS AND OTHER LIABILITIES BECOME ABSOLUTE AND MATURED, (C) THE LOAN
PARTIES WILL BE ABLE TO PAY THEIR DEBTS AND LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME ABSOLUTE AND
MATURED AND (D) THE LOAN PARTIES WILL NOT HAVE UNREASONABLY SMALL CAPITAL WITH
WHICH TO CONDUCT THE BUSINESS IN WHICH THEY ARE ENGAGED AS SUCH BUSINESS IS NOW
CONDUCTED AND IS PROPOSED TO BE CONDUCTED FOLLOWING THE EFFECTIVE DATE.


ARTICLE IV


CONDITIONS


SECTION 4.01.  EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND
OF THE ISSUING BANK TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT BECOME
EFFECTIVE UNTIL THE LATER OF DECEMBER 29, 2006 AND THE DATE ON WHICH EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION 9.02):


(A)  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM EACH
PARTY HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH
PARTY

47


--------------------------------------------------------------------------------





OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY
INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT) THAT
SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.


(B)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION
(ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE EFFECTIVE
DATE) OF GOODWIN PROCTER LLP, COUNSEL FOR THE BORROWERS, SUBSTANTIALLY IN THE
FORM OF EXHIBIT B, COVERING SUCH OTHER MATTERS RELATING TO THE LOAN PARTIES, THE
LOAN DOCUMENTS OR THE TRANSACTIONS AS THE REQUIRED LENDERS SHALL REASONABLY
REQUEST.  THE BORROWERS HEREBY REQUEST SUCH COUNSEL TO DELIVER SUCH OPINIONS.


(C)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF EACH LOAN PARTY,
THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO
THE LOAN PARTIES, THE LOAN DOCUMENTS OR THE TRANSACTIONS, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


(D)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE PRESIDENT OR A FINANCIAL
OFFICER OF THE PARENT BORROWER, CONFIRMING COMPLIANCE WITH THE CONDITIONS SET
FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 4.02.


(E)  ALL EXISTING LOANS SHALL HAVE BEEN REPAID IN FULL (OR CONVERTED INTO LOANS
HEREUNDER AS SET FORTH IN SECTION 2.01(B)) AND THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED ALL FEES AND OTHER AMOUNTS (I) IN RESPECT OF THE ORIGINAL CREDIT
AGREEMENT (INCLUDING ALL ACCRUED AND UNPAID FEES SET FORTH IN SECTION 2.12 OF
THE ORIGINAL CREDIT AGREEMENT AND ALL AMOUNT DUE UNDER SECTION 2.16 OF THIS
AGREEMENT) AND (II) DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE,
INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL REASONABLE
OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
COUNSEL) REQUIRED TO BE REIMBURSED OR PAID BY ANY LOAN PARTY HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.


SECTION 4.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN
ON THE OCCASION OF ANY BORROWING, AND OF THE ISSUING BANK TO ISSUE, AMEND, RENEW
OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO RECEIPT OF THE REQUEST THEREFOR IN
ACCORDANCE HEREWITH AND TO THE SATISFACTION OF THE FOLLOWING CONDITIONS:


(A)  THE REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET FORTH IN THE LOAN
DOCUMENTS SHALL BE TRUE AND CORRECT (I) TO THE EXTENT SUCH REPRESENTATION OR
WARRANTY IS MODIFIED OR QUALIFIED BASED ON THE TERMS “MATERIALLY” OR “MATERIAL”
OR BY REFERENCE TO THE TERM “MATERIAL ADVERSE EFFECT”, IN ANY RESPECT AND (II)
TO THE EXTENT SUCH REPRESENTATION OR WARRANTY IS NOT SO MODIFIED OR QUALIFIED,
IN ANY MATERIAL RESPECT, IN EACH

48


--------------------------------------------------------------------------------





CASE ON AND AS OF THE DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS APPLICABLE.


(B)  AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING OR THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


ARTICLE V


AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document shall have been paid in full and all Letters of Credit shall have
expired or been terminated and all LC Disbursements shall have been reimbursed,
the Borrowers covenant and agree with the Lenders that:


SECTION 5.01.  FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE BORROWERS WILL
FURNISH TO THE ADMINISTRATIVE AGENT ON BEHALF OF EACH LENDER:

(A)  WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE PARENT BORROWER,
ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL REPORTED ON BY PRICEWATERHOUSECOOPERS LLP OR OTHER INDEPENDENT PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE
SCOPE OF SUCH AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS
PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE PARENT BORROWER AND THE SUBSIDIARIES ON A CONSOLIDATED BASIS
IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;

(B)  WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR OF THE PARENT BORROWER, ITS CONSOLIDATED BALANCE SHEET AND
RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE
END OF AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF
THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY A FINANCIAL OFFICER AS
PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS
OF OPERATIONS OF THE PARENT BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END
AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;

49


--------------------------------------------------------------------------------




(C)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A) OR
(B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER (I) CERTIFYING AS TO WHETHER A
DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS
THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO,
(II) SETTING FORTH REASONABLY DETAILED CALCULATIONS DEMONSTRATING COMPLIANCE
WITH SECTIONS 6.12, 6.13, 6.14 AND 6.15 AND (III) STATING WHETHER ANY CHANGE IN
GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE PARENT
BORROWER’S AUDITED FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.04 AND, IF ANY
SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL
STATEMENTS ACCOMPANYING SUCH CERTIFICATE;

(D)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE
(A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH FINANCIAL
STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE OF THEIR
EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT UNDER SECTIONS 6.12,
6.13, 6.14 OR 6.15 AND, IF SUCH KNOWLEDGE HAS BEEN OBTAINED, DESCRIBING SUCH
DEFAULT (WHICH CERTIFICATE MAY BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING
RULES OR GUIDELINES);

(E)  WITHIN 45 DAYS AFTER THE COMMENCEMENT OF EACH FISCAL YEAR OF THE PARENT
BORROWER, A DETAILED CONSOLIDATED BUDGET FOR SUCH FISCAL YEAR (INCLUDING A
PROJECTED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF PROJECTED
OPERATIONS AND CASH FLOW AS OF THE END OF AND FOR SUCH FISCAL YEAR AND SETTING
FORTH THE ASSUMPTIONS USED FOR PURPOSES OF PREPARING SUCH BUDGET) AND, PROMPTLY
WHEN AVAILABLE, ANY SIGNIFICANT REVISIONS OF SUCH BUDGET;

(F)  PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE PARENT
BORROWER OR ANY SUBSIDIARY WITH THE SEC OR WITH ANY NATIONAL SECURITIES
EXCHANGE, AS THE CASE MAY BE; AND

(G)  PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING
THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE PARENT BORROWER
OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


SECTION 5.02.  NOTICES OF MATERIAL EVENTS.  THE BORROWERS WILL FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:

(A)  THE OCCURRENCE OF ANY DEFAULT;

(B)  THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR BEFORE
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR, TO THE KNOWLEDGE OF AN
EXECUTIVE OFFICER OR THE PARENT BORROWER OR ANY SUBSIDIARY OR A FINANCIAL
OFFICER, AFFECTING THE BORROWERS OR ANY AFFILIATE THEREOF THAT, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

50


--------------------------------------------------------------------------------




(C)  THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY OTHER
ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE PARENT BORROWER AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT
EXCEEDING $250,000; AND

(D)  ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE EXPECTED TO
RESULT IN, A MATERIAL ADVERSE EFFECT.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.


SECTION 5.03.  INFORMATION REGARDING COLLATERAL.  (A)  THE BORROWERS WILL
FURNISH TO THE COLLATERAL AGENT PROMPT WRITTEN NOTICE OF ANY CHANGE (I) IN ANY
LOAN PARTY’S CORPORATE NAME, (II) IN THE JURISDICTION OF INCORPORATION OR
ORGANIZATION OF ANY LOAN PARTY OR (III) IN ANY LOAN PARTY’S ORGANIZATIONAL
IDENTIFICATION NUMBER.  THE BORROWERS AGREE NOT TO EFFECT OR PERMIT ANY CHANGE
REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL FILINGS HAVE BEEN MADE UNDER
THE UNIFORM COMMERCIAL CODE OR OTHERWISE THAT ARE REQUIRED IN ORDER FOR THE
COLLATERAL AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID,
LEGAL AND PERFECTED SECURITY INTEREST IN ALL THE COLLATERAL.  THE BORROWERS ALSO
AGREE PROMPTLY TO NOTIFY THE COLLATERAL AGENT IF ANY MATERIAL PORTION OF THE
COLLATERAL IS DAMAGED OR DESTROYED.


(B)  EACH YEAR, AT THE TIME OF DELIVERY OF FINANCIAL STATEMENTS PURSUANT TO
SECTION 5.01, THE BORROWERS SHALL DELIVER TO THE COLLATERAL AGENT A CERTIFICATE
OF A FINANCIAL OFFICER OR CHIEF LEGAL OFFICER OF THE PARENT BORROWER SETTING
FORTH THE INFORMATION REQUIRED PURSUANT TO THE PERFECTION CERTIFICATE OR
CONFIRMING THAT THERE HAS BEEN NO CHANGE IN SUCH INFORMATION SINCE THE DATE OF
THE PERFECTION CERTIFICATE DELIVERED ON THE ORIGINAL EFFECTIVE DATE OR THE DATE
OF THE MOST RECENT CERTIFICATE DELIVERED PURSUANT TO THIS SECTION .


SECTION 5.04.  EXISTENCE; CONDUCT OF BUSINESS.  THE PARENT BORROWER WILL, AND
WILL CAUSE EACH SUBSIDIARY TO, DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO
PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND THE
RIGHTS, LICENSES, PERMITS, PRIVILEGES, FRANCHISES, PATENTS, COPYRIGHTS,
TRADEMARKS AND TRADE NAMES MATERIAL TO THE CONDUCT OF ITS BUSINESS; PROVIDED
THAT THE FOREGOING SHALL NOT PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION OR
DISSOLUTION PERMITTED UNDER SECTION 6.03.


SECTION 5.05.  PAYMENT OF OBLIGATIONS.  THE PARENT BORROWER WILL, AND WILL CAUSE
EACH SUBSIDIARY TO, PAY ITS MATERIAL INDEBTEDNESS AND OTHER MATERIAL
OBLIGATIONS, INCLUDING TAX LIABILITIES, BEFORE THE SAME SHALL BECOME DELINQUENT
OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) THE PARENT BORROWER OR
SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT
THERETO IN ACCORDANCE WITH GAAP, (C) SUCH CONTEST EFFECTIVELY SUSPENDS
COLLECTION OF THE CONTESTED OBLIGATION AND THE ENFORCEMENT OF

51


--------------------------------------------------------------------------------





ANY LIEN SECURING SUCH OBLIGATION AND (D) THE FAILURE TO MAKE PAYMENT PENDING
SUCH CONTEST COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


SECTION 5.06.  MAINTENANCE OF PROPERTIES.  THE PARENT BORROWER WILL, AND WILL
CAUSE EACH SUBSIDIARY TO, KEEP AND MAINTAIN ALL PROPERTY MATERIAL TO THE CONDUCT
OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR
EXCEPTED.


SECTION 5.07.  INSURANCE.  THE PARENT BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES (A) INSURANCE IN SUCH AMOUNTS (WITH NO GREATER RISK RETENTION) AND
AGAINST SUCH RISKS AS ARE CUSTOMARILY MAINTAINED BY COMPANIES OF ESTABLISHED
REPUTE ENGAGED IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR
SIMILAR LOCATIONS AND (B) ALL INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO
THE SECURITY DOCUMENTS.  THE BORROWERS WILL FURNISH TO THE LENDERS, UPON REQUEST
OF THE ADMINISTRATIVE AGENT, INFORMATION IN REASONABLE DETAIL AS TO THE
INSURANCE SO MAINTAINED.


SECTION 5.08.  CASUALTY AND CONDEMNATION.  THE BORROWERS (A) WILL FURNISH TO THE
ADMINISTRATIVE AGENT AND THE LENDERS PROMPT WRITTEN NOTICE OF ANY CASUALTY OR
OTHER INSURED DAMAGE TO ANY MATERIAL PORTION OF THE COLLATERAL OR THE
COMMENCEMENT OF ANY ACTION OR PROCEEDING FOR THE TAKING OF ANY MATERIAL PORTION
OF OR ANY MATERIAL INTEREST IN THE COLLATERAL UNDER POWER OF EMINENT DOMAIN OR
BY CONDEMNATION OR SIMILAR PROCEEDING AND (B) WILL ENSURE THAT THE NET PROCEEDS
OF ANY SUCH EVENT (WHETHER IN THE FORM OF INSURANCE PROCEEDS, CONDEMNATION
AWARDS OR OTHERWISE) ARE COLLECTED AND APPLIED IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THE SECURITY DOCUMENTS.


SECTION 5.09.  BOOKS AND RECORDS; INSPECTION AND AUDIT RIGHTS.  THE PARENT
BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, KEEP PROPER BOOKS OF RECORD
AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND
TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.  THE PARENT BORROWER
WILL, AND WILL CAUSE EACH SUBSIDIARY TO, PERMIT ANY REPRESENTATIVES DESIGNATED
BY THE ADMINISTRATIVE AGENT OR ANY LENDER, UPON REASONABLE PRIOR NOTICE, TO
VISIT AND INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS
AND RECORDS, AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH ITS
OFFICERS AND INDEPENDENT ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES AND AS OFTEN
AS REASONABLY REQUESTED.


SECTION 5.10.  COMPLIANCE WITH LAWS.  THE PARENT BORROWER WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, COMPLY WITH ALL REQUIREMENTS OF LAW (INCLUDING
ENVIRONMENTAL LAW) APPLICABLE TO IT OR ITS PROPERTY, EXCEPT WHERE THE FAILURE TO
DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 5.11.  USE OF PROCEEDS AND LETTERS OF CREDIT.  THE PROCEEDS OF THE LOANS
MADE ON THE EFFECTIVE DATE (EXCLUDING EXISTING LOANS CONVERTED INTO LOANS
HEREUNDER) SHALL BE USED TO REPAY ALL LOANS AND OTHER AMOUNTS OUTSTANDING UNDER
THE ORIGINAL CREDIT AGREEMENT, IF ANY, ON THE EFFECTIVE DATE IN ACCORDANCE WITH
SECTION 2.01.  THEREAFTER, THE PROCEEDS OF THE REVOLVING LOANS AND SWINGLINE
LOANS WILL BE USED ONLY

52


--------------------------------------------------------------------------------





FOR WORKING CAPITAL AND GENERAL CORPORATE PURPOSES (INCLUDING PERMITTED
ACQUISITIONS).  NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER
DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE
REGULATIONS OF THE BOARD, INCLUDING REGULATIONS T, U AND X.  LETTERS OF CREDIT
WILL BE USED ONLY FOR GENERAL CORPORATE PURPOSES.


SECTION 5.12.  ADDITIONAL SUBSIDIARIES.  IF ANY ADDITIONAL SUBSIDIARY IS FORMED
OR ACQUIRED AFTER THE EFFECTIVE DATE, THE PARENT BORROWER WILL, WITHIN FIVE
BUSINESS DAYS AFTER SUCH SUBSIDIARY IS FORMED OR ACQUIRED, NOTIFY THE COLLATERAL
AGENT AND THE LENDERS THEREOF AND CAUSE THE COLLATERAL AND GUARANTEE REQUIREMENT
TO BE SATISFIED WITH RESPECT TO SUCH SUBSIDIARY (IF IT IS A SUBSIDIARY LOAN
PARTY) AND WITH RESPECT TO ANY EQUITY INTEREST IN OR INDEBTEDNESS OF SUCH
SUBSIDIARY OWNED BY OR ON BEHALF OF ANY LOAN PARTY.


SECTION 5.13.  FURTHER ASSURANCES.  (A)  THE PARENT BORROWER WILL, AND WILL
CAUSE EACH SUBSIDIARY LOAN PARTY TO, EXECUTE ANY AND ALL FURTHER DOCUMENTS,
FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER
ACTIONS (INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS, FIXTURE
FILINGS, MORTGAGES, DEEDS OF TRUST AND OTHER DOCUMENTS), THAT MAY BE REQUIRED
UNDER ANY APPLICABLE LAW, OR THAT THE COLLATERAL AGENT OR THE REQUIRED LENDERS
MAY REASONABLY REQUEST, TO CAUSE THE COLLATERAL AND GUARANTEE REQUIREMENT TO BE
AND REMAIN SATISFIED, ALL AT THE EXPENSE OF THE LOAN PARTIES.  THE BORROWERS
ALSO AGREE TO PROVIDE TO THE COLLATERAL AGENT, FROM TIME TO TIME UPON REQUEST,
EVIDENCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT AS TO THE PERFECTION
AND PRIORITY OF THE LIENS CREATED OR INTENDED TO BE CREATED BY THE SECURITY
DOCUMENTS.


(B)  IF ANY MATERIAL ASSETS (INCLUDING ANY REAL PROPERTY OR IMPROVEMENTS THERETO
OR ANY INTEREST THEREIN) ARE ACQUIRED BY THE BORROWERS OR ANY SUBSIDIARY LOAN
PARTY AFTER THE EFFECTIVE DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL UNDER
THE COLLATERAL AGREEMENT THAT BECOME SUBJECT TO THE LIEN OF THE COLLATERAL
AGREEMENT UPON ACQUISITION THEREOF), THE BORROWERS WILL NOTIFY THE COLLATERAL
AGENT AND THE LENDERS THEREOF, AND, IF REQUESTED BY THE COLLATERAL AGENT OR THE
REQUIRED LENDERS, THE BORROWERS WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A LIEN
SECURING THE OBLIGATIONS AND WILL TAKE, AND CAUSE THE SUBSIDIARY LOAN PARTIES TO
TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY THE
COLLATERAL AGENT TO GRANT AND PERFECT SUCH LIENS, INCLUDING ACTIONS DESCRIBED IN
PARAGRAPH (A) OF THIS SECTION, ALL AT THE EXPENSE OF THE LOAN PARTIES.


SECTION 5.14.  [RESERVED]


SECTION 5.15.  POST-CLOSING MATTERS.  (A)  ON OR PRIOR TO THE DATE THAT IS
60 DAYS AFTER THE EFFECTIVE DATE (OR SUCH LATER DATE AS IS ACCEPTABLE TO THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION), THE PARENT BORROWER WILL, OR WILL
CAUSE THE SUBSIDIARIES TO, DELIVER TO THE ADMINISTRATIVE AGENT EXECUTED DEPOSIT
ACCOUNT CONTROL AGREEMENTS (AS AND TO THE EXTENT REQUIRED IN THE COLLATERAL
AGREEMENT AND NOT ALREADY SATISFIED), EACH IN FORM AND SUBSTANCE SATISFACTORY TO
THE COLLATERAL AGENT.

53


--------------------------------------------------------------------------------





(B)  AT ALL TIMES AFTER THE EFFECTIVE DATE (OR SUCH LATER DATE AS IS ACCEPTABLE
TO THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION), THE PARENT BORROWER WILL,
OR WILL CAUSE THE SUBSIDIARIES TO, MAINTAIN A CENTRALIZED CASH MANAGEMENT SYSTEM
OF A TYPE AND ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AT
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES.


ARTICLE VI


NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
been terminated and all LC Disbursements shall have been reimbursed, the
Borrowers covenant and agree with the Lenders that:


SECTION 6.01.  INDEBTEDNESS; CERTAIN EQUITY SECURITIES.  (A)  THE PARENT
BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME
OR PERMIT TO EXIST ANY INDEBTEDNESS, EXCEPT:

(I) INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

(II) INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.01 AND
EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS; PROVIDED THAT
SUCH EXTENDING, RENEWAL OR REPLACEMENT INDEBTEDNESS (A) SHALL NOT BE
INDEBTEDNESS OF AN OBLIGOR THAT WAS NOT AN OBLIGOR WITH RESPECT TO THE
INDEBTEDNESS BEING EXTENDED, RENEWED OR REPLACED, (B) SHALL NOT BE IN A
PRINCIPAL AMOUNT THAT EXCEEDS THE PRINCIPAL AMOUNT OF INDEBTEDNESS BEING
EXTENDED, RENEWED OR REPLACED (PLUS ACCRUED INTEREST AND PREMIUM THEREON),
(C) SHALL NOT HAVE AN EARLIER MATURITY DATE OR DECREASED WEIGHTED AVERAGE LIFE
THAN THE INDEBTEDNESS BEING EXTENDED, RENEWED OR REPLACED AND (D) SHALL BE
SUBORDINATED TO THE OBLIGATIONS ON THE SAME TERMS AS THE INDEBTEDNESS BEING
EXTENDED, RENEWED OR REPLACED;

(III) INDEBTEDNESS OF THE PARENT BORROWER TO ANY SUBSIDIARY AND OF ANY
SUBSIDIARY TO THE PARENT BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED (A) THAT
INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY TO THE PARENT BORROWER
OR ANY SUBSIDIARY LOAN PARTY SHALL BE SUBJECT TO SECTION 6.04 AND
(B) INDEBTEDNESS OF ANY BORROWER TO ANY SUBSIDIARY (OTHER THAN ANOTHER BORROWER)
AND INDEBTEDNESS OF ANY SUBSIDIARY LOAN PARTY TO ANY SUBSIDIARY THAT IS NOT A
SUBSIDIARY LOAN PARTY SHALL BE SUBORDINATED TO THE OBLIGATIONS ON TERMS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(IV) GUARANTEES BY THE PARENT BORROWER OF INDEBTEDNESS OF ANY SUBSIDIARY AND BY
ANY SUBSIDIARY OF INDEBTEDNESS OF THE PARENT BORROWER OR ANY OTHER SUBSIDIARY;
PROVIDED THAT (A) THE INDEBTEDNESS SO GUARANTEED IS PERMITTED BY THIS
SECTION 6.01 (OTHER THAN SECTION 6.01(A)(II)), (B) GUARANTEES BY THE PARENT

54


--------------------------------------------------------------------------------




BORROWER OR ANY SUBSIDIARY LOAN PARTY OF INDEBTEDNESS OF ANY SUBSIDIARY THAT IS
NOT A LOAN PARTY SHALL BE SUBJECT TO SECTION 6.04, (C) GUARANTEES PERMITTED
UNDER THIS CLAUSE (IV) SHALL BE SUBORDINATED TO THE OBLIGATIONS OF THE
APPLICABLE SUBSIDIARY ON THE SAME TERMS AS THE INDEBTEDNESS SO GUARANTEED IS
SUBORDINATED TO THE OBLIGATIONS AND (D) NEITHER THE SENIOR NOTES NOR ANY SENIOR
NOTES REFINANCING INDEBTEDNESS SHALL BE GUARANTEED BY ANY SUBSIDIARY, UNLESS
SUCH SUBSIDIARY IS A LOAN PARTY THAT HAS GUARANTEED THE OBLIGATIONS PURSUANT TO
THE COLLATERAL AGREEMENT;

(V) INDEBTEDNESS OF THE PARENT BORROWER OR ANY SUBSIDIARY INCURRED TO FINANCE
THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS,
INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED IN CONNECTION
WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS
PRIOR TO THE ACQUISITION THEREOF, AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF
ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF (PLUS ACCRUED INTEREST AND PREMIUM THEREON); PROVIDED THAT (A) SUCH
INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR
THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT AND (B) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (V) SHALL NOT EXCEED
$10,000,000 AT ANY TIME OUTSTANDING;

(VI) (A) INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE
HEREOF; PROVIDED THAT (1) SUCH INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON
BECOMES A SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION
WITH SUCH PERSON BECOMING A SUBSIDIARY AND (2) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (VI) SHALL NOT EXCEED $2,000,000 AT ANY
TIME OUTSTANDING (EXCLUDING CAPITAL LEASE OBLIGATIONS UNDER LEASES FOR VEHICLES)
AND (B) ANY REFINANCINGS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS
PURSUANT TO THE PRECEDING CLAUSE (A) THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT (PLUS ACCRUED INTEREST AND PREMIUM) THEREOF;

(VII) OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT
EXCEEDING $1,000,000 AT ANY TIME OUTSTANDING; PROVIDED THAT THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS OF THE SUBSIDIARIES THAT ARE NOT SUBSIDIARY
LOAN PARTIES PERMITTED BY THIS CLAUSE (VIII) SHALL NOT EXCEED $500,000 AT ANY
TIME OUTSTANDING;

(VIII) INDEBTEDNESS OWED TO ANY PERSON (INCLUDING OBLIGATIONS IN RESPECT OF
LETTERS OF CREDIT FOR THE BENEFIT OF SUCH PERSON) PROVIDING WORKERS’
COMPENSATION, HEALTH, DISABILITY OR OTHER EMPLOYEE BENEFITS OR PROPERTY,
CASUALTY OR LIABILITY INSURANCE, PURSUANT TO REIMBURSEMENT OR INDEMNIFICATION
OBLIGATIONS TO SUCH PERSON, IN EACH CASE INCURRED IN THE ORDINARY COURSE OF
BUSINESS;

(IX) INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY IN RESPECT OF PERFORMANCE
BONDS, BID BONDS, APPEAL BONDS, SURETY BONDS, PERFORMANCE AND COMPLETION
GUARANTEES AND SIMILAR OBLIGATIONS, IN EACH CASE PROVIDED IN THE ORDINARY COURSE
OF BUSINESS;

55


--------------------------------------------------------------------------------


(X) INDEBTEDNESS IN RESPECT OF SWAP AGREEMENTS PERMITTED BY SECTION 6.07; AND

(XI) (A) THE SENIOR NOTES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$225,000,000 AND (B) SENIOR NOTES REFINANCING INDEBTEDNESS.


(B)  THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO ISSUE
PREFERRED EQUITY INTERESTS.


SECTION 6.02.  LIENS.  THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY
OR ASSET NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR
REVENUES (INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF,
EXCEPT:

(I) LIENS CREATED UNDER THE LOAN DOCUMENTS;

(II) PERMITTED ENCUMBRANCES;

(III) ANY LIEN ON ANY PROPERTY OR ASSET OF THE PARENT BORROWER OR ANY SUBSIDIARY
EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.02; PROVIDED THAT
(I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE PARENT
BORROWER OR ANY SUBSIDIARY AND (II) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS THAT IT SECURES ON THE DATE HEREOF AND EXTENSIONS, RENEWALS AND
REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF (PLUS ACCRUED INTEREST AND PREMIUM THEREON);

(IV) ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION THEREOF
BY THE PARENT BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY PROPERTY OR ASSET OF
ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF PRIOR TO THE TIME
SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (A) SUCH LIEN IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING
A SUBSIDIARY, AS THE CASE MAY BE, (B) SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE PARENT BORROWER OR ANY SUBSIDIARY AND (C) SUCH LIEN
SHALL SECURE ONLY THOSE OBLIGATIONS THAT IT SECURES ON THE DATE OF SUCH
ACQUISITION OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS THE CASE MAY BE,
AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF (PLUS ACCRUED INTEREST AND PREMIUM
THEREON);

(V) LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED BY THE
PARENT BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (A) SUCH SECURITY INTERESTS
SECURE INDEBTEDNESS PERMITTED BY CLAUSE (V) OF SECTION 6.01(A), (B) SUCH
SECURITY INTERESTS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR
WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR
IMPROVEMENT, (C) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE LESSER OF
THE COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSET OR
ITS FAIR MARKET VALUE AT THE TIME SUCH SECURITY INTEREST ATTACHES, AND IN ANY
EVENT, SUCH INDEBTEDNESS DOES NOT EXCEED $10,000,000 AT ANY TIME OUTSTANDING AND
(D) SUCH

56


--------------------------------------------------------------------------------




SECURITY INTERESTS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE PARENT
BORROWER OR ANY SUBSIDIARY;

(VI) LIENS OF A COLLECTING BANK ARISING IN THE ORDINARY COURSE OF BUSINESS UNDER
SECTION 4-208 OF THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE RELEVANT
JURISDICTION COVERING ONLY THE ITEMS BEING COLLECTED UPON;

(VII) LIENS GRANTED BY A SUBSIDIARY THAT IS NOT A LOAN PARTY IN FAVOR OF THE
PARENT BORROWER OR ANOTHER LOAN PARTY IN RESPECT OF INDEBTEDNESS OWED BY SUCH
SUBSIDIARY.


SECTION 6.03.  FUNDAMENTAL CHANGES.  (A)  THE PARENT BORROWER WILL NOT, AND WILL
NOT PERMIT ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON,
OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR LIQUIDATE OR
DISSOLVE, EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING
EFFECT THERETO NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (I) ANY
SUBSIDIARY MAY MERGE INTO A BORROWER IN A TRANSACTION IN WHICH A BORROWER IS THE
SURVIVING CORPORATION, (II) ANY SUBSIDIARY (OTHER THAN A BORROWER) MAY MERGE
INTO ANY SUBSIDIARY (OTHER THAN A BORROWER) IN A TRANSACTION IN WHICH THE
SURVIVING ENTITY IS A SUBSIDIARY AND (IF ANY PARTY TO SUCH MERGER IS A
SUBSIDIARY LOAN PARTY) IS A SUBSIDIARY LOAN PARTY AND (III) ANY SUBSIDIARY
(OTHER THAN A SUBSIDIARY LOAN PARTY) MAY LIQUIDATE OR DISSOLVE IF THE PARENT
BORROWER DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE
BEST INTERESTS OF THE PARENT BORROWER AND IS NOT MATERIALLY DISADVANTAGEOUS TO
THE LENDERS; PROVIDED THAT ANY SUCH MERGER INVOLVING A PERSON THAT IS NOT A
WHOLLY OWNED SUBSIDIARY IMMEDIATELY PRIOR TO SUCH MERGER SHALL NOT BE PERMITTED
UNLESS ALSO PERMITTED BY SECTION 6.04.


(B)  THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF THE SUBSIDIARIES
TO, ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE
TYPE CONDUCTED BY THE PARENT BORROWER AND THE SUBSIDIARIES ON THE DATE OF
EXECUTION OF THIS AGREEMENT AND BUSINESSES REASONABLY RELATED THERETO.


SECTION 6.04.  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.  THE
PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF THE SUBSIDIARIES TO,
PURCHASE, HOLD OR ACQUIRE (INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT
WAS NOT A WHOLLY OWNED SUBSIDIARY PRIOR TO SUCH MERGER) ANY EQUITY INTERESTS IN
OR EVIDENCES OF INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY OPTION, WARRANT
OR OTHER RIGHT TO ACQUIRE ANY OF THE FOREGOING) OF, MAKE OR PERMIT TO EXIST ANY
LOANS OR ADVANCES TO, GUARANTEE ANY OBLIGATIONS OF, OR MAKE OR PERMIT TO EXIST
ANY INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON, OR PURCHASE OR
OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ANY ASSETS OF
ANY OTHER PERSON CONSTITUTING A BUSINESS UNIT, EXCEPT:

(A)  PERMITTED INVESTMENTS;

(B)  PERMITTED ACQUISITIONS; PROVIDED THAT THE AGGREGATE CASH CONSIDERATION FOR
SUCH PERMITTED ACQUISITIONS, WHICH SHALL BE DEEMED TO INCLUDE (I) ANY AMOUNTS
ACTUALLY PAID PURSUANT TO ANY POST-CLOSING PAYMENT ADJUSTMENTS, EARN-

57


--------------------------------------------------------------------------------




OUTS OR NON-COMPETE PAYMENTS AND (II) THE PRINCIPAL AMOUNT OF INDEBTEDNESS THAT
IS ASSUMED PURSUANT TO SECTION 6.01(A)(VI) OR OTHERWISE INCURRED IN CONNECTION
WITH SUCH PERMITTED ACQUISITION, SHALL NOT EXCEED $40,000,000 FOR ANY PERIOD OF
FOUR CONSECUTIVE FISCAL QUARTERS AND $80,000,000 IN THE AGGREGATE SINCE THE
EFFECTIVE DATE PLUS, IN EACH CASE (WITHOUT DUPLICATION) AN AMOUNT EQUAL TO ANY
RETURNS OF CAPITAL OR SALE PROCEEDS ACTUALLY RECEIVED IN CASH IN RESPECT OF ANY
SUCH PERMITTED ACQUISITION (WHICH AMOUNT SHALL NOT EXCEED THE PURCHASE PRICE
PAID (INCLUDING THE PRINCIPAL AMOUNT OF INDEBTEDNESS ASSUMED PURSUANT TO
SECTION 6.01(A)(VI) IN CONNECTION THEREWITH) IN RESPECT OF SUCH PERMITTED
ACQUISITION);

(C)  INVESTMENTS EXISTING ON THE DATE HEREOF AND SET FORTH ON SCHEDULE 6.04;

(D)  INVESTMENTS BY THE PARENT BORROWER AND ITS SUBSIDIARIES IN EQUITY INTERESTS
IN THEIR RESPECTIVE SUBSIDIARIES; PROVIDED THAT (I) ANY SUCH EQUITY INTERESTS
HELD BY A LOAN PARTY SHALL BE PLEDGED PURSUANT TO THE COLLATERAL AGREEMENT
(SUBJECT TO THE LIMITATIONS APPLICABLE TO COMMON STOCK OF A FOREIGN SUBSIDIARY
REFERRED TO IN THE DEFINITION OF “COLLATERAL AND GUARANTEE REQUIREMENT”) AND
(II) THE AGGREGATE AMOUNT OF INVESTMENTS BY LOAN PARTIES IN SUBSIDIARIES THAT
ARE NOT LOAN PARTIES (TOGETHER WITH OUTSTANDING INTERCOMPANY LOANS PERMITTED
UNDER CLAUSE (II) TO THE PROVISO TO SECTION 6.04(E) AND OUTSTANDING GUARANTEES
PERMITTED UNDER THE PROVISO TO SECTION 6.04(G)) SHALL NOT EXCEED $500,000 AT ANY
TIME OUTSTANDING (IN EACH CASE DETERMINED WITHOUT REGARD TO ANY WRITE-DOWN OR
WRITE-OFFS);

(E)  LOANS OR ADVANCES MADE BY THE PARENT BORROWER TO ANY SUBSIDIARY AND MADE BY
ANY SUBSIDIARY TO THE PARENT BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT
(I) ANY SUCH LOANS AND ADVANCES MADE BY A LOAN PARTY SHALL BE EVIDENCED BY A
PROMISSORY NOTE PLEDGED PURSUANT TO THE COLLATERAL AGREEMENT AND (II) THE AMOUNT
OF SUCH LOANS AND ADVANCES MADE BY LOAN PARTIES TO SUBSIDIARIES THAT ARE NOT
LOAN PARTIES (TOGETHER WITH INVESTMENTS PERMITTED UNDER CLAUSE (II) OF
SECTION 6.04(D) AND OUTSTANDING GUARANTEES PERMITTED UNDER THE PROVISO TO
SECTION 6.04(G) SHALL NOT EXCEED $500,000 AT ANY TIME OUTSTANDING (IN EACH CASE
DETERMINED WITHOUT REGARD TO ANY WRITE-DOWN OR WRITE-OFFS);

(F)  LOANS OR ADVANCES TO EMPLOYEES MADE IN THE ORDINARY COURSE OF BUSINESS OF
THE PARENT BORROWER OR A SUBSIDIARY NOT EXCEEDING $250,000 IN THE AGGREGATE
OUTSTANDING AT ANY TIME, PROVIDED THAT NO SUCH ADVANCES TO ANY SINGLE EMPLOYEE
SHALL EXCEED $100,000 IN THE AGGREGATE OUTSTANDING (DETERMINED WITHOUT REGARD TO
ANY WRITE-DOWNS OR WRITE-OFFS OF SUCH LOANS OR ADVANCES).

(G)  GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION 6.01; PROVIDED
THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS OF SUBSIDIARIES THAT ARE NOT
LOAN PARTIES THAT IS GUARANTEED BY ANY LOAN PARTY (TOGETHER WITH INVESTMENTS
PERMITTED UNDER CLAUSE (II) OF SECTION 6.04(D) AND OUTSTANDING INTERCOMPANY
LOANS PERMITTED UNDER CLAUSE (II) TO THE PROVISO TO SECTION 6.04(E))

58


--------------------------------------------------------------------------------




SHALL NOT EXCEED $500,000 AT ANY TIME OUTSTANDING (IN EACH CASE DETERMINED
WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS);

(H)  INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION
OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH, CUSTOMERS AND
SUPPLIERS, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

(I)  INVESTMENTS IN THE FORM OF SWAP AGREEMENTS PERMITTED BY SECTION 6.07;

(J)  INVESTMENTS OF ANY PERSON EXISTING AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY OF THE BORROWER OR CONSOLIDATES OR MERGES WITH THE BORROWER OR ANY OF
THE SUBSIDIARIES (INCLUDING IN CONNECTION WITH A PERMITTED ACQUISITION) SO LONG
AS SUCH INVESTMENTS WERE NOT MADE IN CONTEMPLATION OF SUCH PERSON BECOMING A
SUBSIDIARY OR OF SUCH CONSOLIDATION OR MERGER;

(K)  INVESTMENTS RECEIVED IN CONNECTION WITH THE DISPOSITIONS OF ASSETS
PERMITTED BY SECTION 6.05;

(L)  OTHER INVESTMENTS, LOANS AND ADVANCES BY THE PARENT BORROWER OR ANY
SUBSIDIARY IN AN AGGREGATE AMOUNT, AS VALUED AT COST AT THE TIME EACH SUCH
INVESTMENT IS MADE AND INCLUDING ALL RELATED COMMITMENTS FOR FUTURE ADVANCES,
NOT EXCEEDING $250,000 IN THE AGGREGATE FOR ALL SUCH INVESTMENTS MADE FROM AND
AFTER THE EFFECTIVE DATE PLUS AN AMOUNT EQUAL TO ANY RETURNS OF CAPITAL ACTUALLY
RECEIVED IN CASH IN RESPECT OF ANY SUCH INVESTMENTS (WHICH AMOUNT SHALL NOT
EXCEED THE AMOUNT OF SUCH INVESTMENT VALUED AT COST AT THE TIME SUCH INVESTMENT
WAS MADE).


SECTION 6.05.  ASSET SALES.  THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ANY
ASSET, INCLUDING ANY EQUITY INTEREST OWNED BY IT, NOR WILL THE PARENT BORROWER
PERMIT ANY SUBSIDIARY TO ISSUE ANY ADDITIONAL EQUITY INTEREST IN SUCH
SUBSIDIARY, EXCEPT:

(A)  SALES, TRANSFERS AND OTHER DISPOSITIONS OF (I) INVENTORY, (II) USED OR
SURPLUS EQUIPMENT AND (III) PERMITTED INVESTMENTS IN THE ORDINARY COURSE OF
BUSINESS;

(B)  SALES, TRANSFERS AND OTHER DISPOSITIONS TO THE PARENT BORROWER OR A
SUBSIDIARY; PROVIDED THAT ANY SUCH SALES, TRANSFERS OR DISPOSITIONS INVOLVING A
SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE MADE IN COMPLIANCE WITH
SECTION 6.09;

(C)  SALES, TRANSFERS AND OTHER DISPOSITIONS OF ACCOUNTS RECEIVABLE IN
CONNECTION WITH THE COMPROMISE, SETTLEMENT OR COLLECTION THEREOF CONSISTENT WITH
PAST PRACTICE;

59


--------------------------------------------------------------------------------




(D)  SALES, TRANSFERS AND OTHER DISPOSITIONS OF PROPERTY TO THE EXTENT SUCH
PROPERTY CONSTITUTES AN INVESTMENT PERMITTED BY CLAUSES (A), (H), (I) AND (K) OF
SECTION 6.04;

(E)  SALE AND LEASEBACK TRANSACTIONS PERMITTED BY SECTION 6.06;

(F)  DISPOSITIONS RESULTING FROM ANY CASUALTY OR OTHER INSURED DAMAGE TO, OR ANY
TAKING UNDER POWER OF EMINENT DOMAIN OR BY CONDEMNATION OR SIMILAR PROCEEDING
OF, ANY PROPERTY OR ASSET OF THE BORROWER OR ANY SUBSIDIARY; AND

(G)  SALES, TRANSFERS AND OTHER DISPOSITIONS OF ASSETS (OTHER THAN EQUITY
INTERESTS IN A SUBSIDIARY UNLESS ALL EQUITY INTERESTS IN SUCH SUBSIDIARY (OTHER
THAN A BORROWER) ARE SOLD) THAT ARE NOT PERMITTED BY ANY OTHER CLAUSE OF THIS
SECTION; PROVIDED THAT THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN RELIANCE UPON THIS CLAUSE (G) SHALL NOT
EXCEED $5,000,000;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b), (c) and (f) above) shall be
made for fair value and (other than those permitted by clause (b)) for at least
75% cash consideration.


SECTION 6.06.  SALE AND LEASEBACK TRANSACTIONS.  THE PARENT BORROWER WILL NOT,
AND WILL NOT PERMIT ANY OF THE SUBSIDIARIES TO, ENTER INTO ANY ARRANGEMENT,
DIRECTLY OR INDIRECTLY, WHEREBY IT SHALL SELL OR TRANSFER ANY PROPERTY, REAL OR
PERSONAL, USED OR USEFUL IN ITS BUSINESS, WHETHER NOW OWNED OR HEREINAFTER
ACQUIRED, AND THEREAFTER RENT OR LEASE SUCH PROPERTY OR OTHER PROPERTY THAT IT
INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE PROPERTY
SOLD OR TRANSFERRED, EXCEPT FOR ANY SUCH SALE OF ANY FIXED OR CAPITAL ASSETS
THAT IS MADE FOR CASH CONSIDERATION IN AN AMOUNT NOT LESS THAN THE FAIR VALUE OF
SUCH FIXED OR CAPITAL ASSET AND IS CONSUMMATED WITHIN 90 DAYS AFTER THE PARENT
BORROWER OR SUCH SUBSIDIARY ACQUIRES OR COMPLETES THE CONSTRUCTION OF SUCH FIXED
OR CAPITAL ASSET.


SECTION 6.07.  SWAP AGREEMENTS.  THE PARENT BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF THE SUBSIDIARIES TO, ENTER INTO ANY SWAP AGREEMENT, EXCEPT
(A) SWAP AGREEMENTS ENTERED INTO TO HEDGE OR MITIGATE RISKS TO WHICH THE PARENT
BORROWER OR ANY SUBSIDIARY HAS ACTUAL EXPOSURE (OTHER THAN THOSE IN RESPECT OF
SHARES OF CAPITAL STOCK OR OTHER EQUITY OWNERSHIP INTERESTS OF THE PARENT
BORROWER OR ANY OF ITS SUBSIDIARIES) AND (B) SWAP AGREEMENTS ENTERED INTO IN
ORDER TO EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST RATES (FROM FLOATING TO
FIXED RATE, FROM FIXED TO FLOATING RATES, FROM ONE FLOATING RATE TO ANOTHER
FLOATING RATE OR OTHERWISE) WITH RESPECT TO ANY INTEREST-BEARING LIABILITY OR
INVESTMENT OF THE PARENT BORROWER OR ANY SUBSIDIARY.


SECTION 6.08.  RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS.  (A)  THE
PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, DECLARE OR
MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT,
OR INCUR ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO, EXCEPT (I) THE
SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS RATABLY WITH RESPECT TO THEIR EQUITY
INTERESTS, (II) THE PARENT BORROWER MAY DECLARE AND PAY DIVIDENDS WITH RESPECT
TO ITS COMMON STOCK PAYABLE SOLELY IN ADDITIONAL

60


--------------------------------------------------------------------------------





SHARES OF ITS COMMON STOCK, (III) THE PARENT BORROWER MAY MAKE RESTRICTED
PAYMENTS, NOT EXCEEDING $6,000,000 DURING ANY FISCAL YEAR, PROVIDED THAT THE
TOTAL OF ALL RESTRICTED PAYMENTS MADE SINCE JULY 1, 2005 MAY NOT EXCEED 50% OF
THE CONSOLIDATED NET INCOME ACCRUED DURING THE PERIOD (TREATED AS ONE ACCOUNTING
PERIOD) FROM JULY 1, 2005 TO THE END OF THE MOST RECENT FISCAL QUARTER ENDING AT
LEAST 45 DAYS PRIOR TO THE DATE OF SUCH RESTRICTED PAYMENT (OR, IN CASE SUCH
CONSOLIDATED NET INCOME SHALL BE A DEFICIT, MINUS 100% OF SUCH DEFICIT) AND
(IV) AT ANY TIME ON OR AFTER THE EFFECTIVE DATE, THE PARENT BORROWER MAY DECLARE
AND PAY DIVIDENDS IN AN AGGREGATE AMOUNT NOT TO EXCEED THE CUMULATIVE NET INCOME
AMOUNT AT THE TIME OF SUCH PAYMENT.


(B)  THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, MAKE
OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY PAYMENT OR OTHER
DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY) OF OR IN RESPECT OF
PRINCIPAL OF OR INTEREST ON ANY INDEBTEDNESS, OR ANY PAYMENT OR OTHER
DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY), INCLUDING ANY
SINKING FUND OR SIMILAR DEPOSIT, ON ACCOUNT OF THE PURCHASE, REDEMPTION,
RETIREMENT, ACQUISITION, CANCELATION OR TERMINATION OF ANY INDEBTEDNESS, EXCEPT:

(I) PAYMENT OF INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

(II) SCHEDULED PAYMENTS OF PRINCIPAL OR INTEREST WITH RESPECT TO INDEBTEDNESS TO
THE EXTENT PERMITTED BY SECTION 6.01; AND

(III) PAYMENT OF SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE
VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS.


SECTION 6.09.  TRANSACTIONS WITH AFFILIATES.  THE PARENT BORROWER WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY TO, SELL, LEASE OR OTHERWISE TRANSFER ANY
PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR
ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS
AFFILIATES, EXCEPT (A) TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS AND ARE
AT PRICES AND ON TERMS AND CONDITIONS NOT LESS FAVORABLE TO THE PARENT BORROWER
OR SUCH SUBSIDIARY THAN COULD BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM
UNRELATED THIRD PARTIES, (B) TRANSACTIONS BETWEEN OR AMONG THE PARENT BORROWER
AND THE SUBSIDIARY LOAN PARTIES NOT INVOLVING ANY OTHER AFFILIATE, (C) ANY
INVESTMENT PERMITTED BY SECTIONS 6.04(D) AND 6.04(E), (D) ANY INDEBTEDNESS
PERMITTED UNDER SECTION 6.01(A)(III), (E) LOANS OR ADVANCES TO EMPLOYEES
PERMITTED UNDER SECTION 6.04, (F) THE PAYMENT OF REASONABLE FEES TO DIRECTORS OF
THE PARENT BORROWER OR ANY SUBSIDIARY WHO ARE NOT EMPLOYEES OF THE PARENT
BORROWER OR ANY SUBSIDIARY, AND COMPENSATION AND EMPLOYEE BENEFIT ARRANGEMENTS
PAID TO, AND INDEMNITIES PROVIDED FOR THE BENEFIT OF, DIRECTORS, OFFICERS OR
EMPLOYEES OF THE PARENT BORROWER OR ITS SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS, (G) ANY ISSUANCES OF SECURITIES OR OTHER PAYMENTS, AWARDS OR GRANTS IN
CASH, SECURITIES OR OTHERWISE PURSUANT TO, OR THE FUNDING OF, EMPLOYMENT
AGREEMENTS, STOCK OPTIONS AND STOCK OWNERSHIP PLANS APPROVED BY THE PARENT
BORROWER’S BOARD OF DIRECTORS, (H) EMPLOYMENT AND SEVERANCE ARRANGEMENTS ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS AND APPROVED BY THE PARENT BORROWER’S
BOARD OF DIRECTORS BETWEEN THE PARENT BORROWER OR ANY SUBSIDIARY AND ANY
EMPLOYEE THEREOF AND (I) ANY RESTRICTED PAYMENT PERMITTED BY SECTION 6.08.

61


--------------------------------------------------------------------------------





SECTION 6.10.  RESTRICTIVE AGREEMENTS.  THE PARENT BORROWER WILL NOT, AND WILL
NOT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR
PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT PROHIBITS, RESTRICTS OR
IMPOSES ANY CONDITION UPON (A) THE ABILITY OF THE PARENT BORROWER OR ANY
SUBSIDIARY TO CREATE, INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY
OR ASSETS, OR (B) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER
DISTRIBUTIONS WITH RESPECT TO ANY SHARES OF ITS CAPITAL STOCK OR TO MAKE OR
REPAY LOANS OR ADVANCES TO THE PARENT BORROWER OR ANY OTHER SUBSIDIARY OR TO
GUARANTEE INDEBTEDNESS OF THE PARENT BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED
THAT (I) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY
LAW OR BY ANY LOAN DOCUMENT, (II) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS
AND CONDITIONS EXISTING ON THE ORIGINAL EFFECTIVE DATE IDENTIFIED ON
SCHEDULE 6.10 (BUT SHALL APPLY TO ANY EXTENSION OR RENEWAL OF, OR ANY AMENDMENT
OR MODIFICATION EXPANDING THE SCOPE OF, ANY SUCH RESTRICTION OR CONDITION),
(III) THE FOREGOING SHALL NOT APPLY TO CUSTOMARY RESTRICTIONS AND CONDITIONS
CONTAINED IN AGREEMENTS RELATING TO THE SALE OF A SUBSIDIARY PENDING SUCH SALE,
PROVIDED SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE SUBSIDIARY THAT IS
TO BE SOLD AND SUCH SALE IS PERMITTED HEREUNDER, (IV) CLAUSE (A) OF THE
FOREGOING SHALL NOT APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY (A) ANY
AGREEMENT RELATING TO SECURED INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH
RESTRICTIONS OR CONDITIONS APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH
INDEBTEDNESS OR (B) ANY SENIOR NOTES DOCUMENTS AND (V) CLAUSE (A) OF THE
FOREGOING SHALL NOT APPLY TO CUSTOMARY PROVISIONS IN LEASES AND OTHER CONTRACTS
RESTRICTING THE ASSIGNMENT THEREOF.


SECTION 6.11.  AMENDMENT OF MATERIAL DOCUMENTS.  THE PARENT BORROWER WILL NOT,
AND WILL NOT PERMIT ANY SUBSIDIARY TO, AMEND, MODIFY OR WAIVE ANY OF ITS RIGHTS
UNDER (A) ITS CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL
DOCUMENTS TO THE EXTENT ADVERSE TO THE LENDERS OR (B) ANY SENIOR NOTES
DOCUMENTS.


SECTION 6.12.  MINIMUM NET WORTH.  AS OF THE END OF EACH FISCAL QUARTER OF THE
PARENT BORROWER, THE PARENT BORROWER SHALL NOT PERMIT THE CONSOLIDATED NET WORTH
OF THE BORROWERS TO BE LESS THAN $80,000,000, PLUS, ON A CUMULATIVE BASIS, AN
AMOUNT EQUAL TO 50% OF THE NET AFTER TAX PROFIT OF THE BORROWERS EARNED IN EACH
FISCAL YEAR OF THE PARENT BORROWER COMMENCING WITH THE FISCAL YEAR ENDING ON
DECEMBER 31, 2006, MINUS IMPAIRMENT CHARGES OF UP TO $4,000,000 IN THE AGGREGATE
SINCE THE EFFECTIVE DATE FOR DISCONTINUED OR DIVESTED OPERATIONS.


SECTION 6.13.  FUNDED DEBT RATIO.  AS OF THE END OF EACH FISCAL QUARTER OF THE
PARENT BORROWER, THE PARENT BORROWER WILL NOT PERMIT THE FUNDED DEBT RATIO TO
EXCEED 4.25 TO 1.00.


SECTION 6.14.  CONSOLIDATED CASH FLOW COVERAGE RATIO.  THE PARENT BORROWER WILL
NOT PERMIT THE CONSOLIDATED CASH FLOW COVERAGE RATIO FOR ANY FISCAL QUARTER
ENDING ON THE LAST DAY OF ANY SUCH FISCAL QUARTER THAT FALLS INTO ANY PERIOD SET
FORTH

62


--------------------------------------------------------------------------------





BELOW TO BE LESS THAN THE RATIO SET FORTH OPPOSITE SUCH PERIOD:

Date

 

Ratio

 

 

 

December 31, 2006 through September 30, 2009

 

1.10 to 1.00

 

 

 

December 31, 2009 through the Revolving Maturity Date

 

1.15 to 1.00

 


SECTION 6.15.  SENIOR SECURED LEVERAGE RATIO.  THE PARENT BORROWER SHALL NOT
PERMIT THE SENIOR SECURED LEVERAGE RATIO ON THE LAST DAY OF ANY FISCAL QUARTER
ENDING ON OR AFTER DECEMBER 31, 2006, TO BE IN EXCESS OF 2.50 TO 1.00.


ARTICLE VII


EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(A)  THE BORROWERS SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED
FOR PREPAYMENT THEREOF OR OTHERWISE;

(B)  THE BORROWERS SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS ARTICLE)
PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF THREE BUSINESS DAYS;

(C)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF THE
PARENT BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH ANY LOAN DOCUMENT OR
ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER, OR IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR
WAIVER THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT (I) TO THE EXTENT SUCH
REPRESENTATION OR WARRANTY IS MODIFIED OR QUALIFIED BASED ON THE TERMS
“MATERIALLY” OR “MATERIAL” OR BY REFERENCE TO THE TERM “MATERIAL ADVERSE
EFFECT”, IN ANY RESPECT AND (II) TO THE EXTENT SUCH REPRESENTATION OR WARRANTY
IS NOT SO MODIFIED OR QUALIFIED, IN ANY MATERIAL RESPECT, IN EACH CASE WHEN MADE
OR DEEMED MADE;

63


--------------------------------------------------------------------------------




(D)  THE BORROWERS SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN SECTION 5.02, 5.03 OR 5.04 (WITH RESPECT TO THE EXISTENCE
OF THE BORROWERS) OR 5.11 OR IN ARTICLE VI;

(E)  ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN ANY LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN
CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE
AGENT TO THE BORROWERS (WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY
LENDER);

(F)  THE PARENT BORROWER OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT
(WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY
MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE;

(G)  ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR
WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE HOLDER OR HOLDERS
OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO
CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY;
PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT
BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS;

(H)  AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF THE PARENT BORROWER OR ANY SUBSIDIARY OR ITS DEBTS, OR OF A
SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE PARENT BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL
PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL
CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY
OF THE FOREGOING SHALL BE ENTERED;

(I)  THE PARENT BORROWER OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY
PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF,
OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR
PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO
THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE PARENT BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL
PART OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A
PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF
EFFECTING ANY OF THE FOREGOING;

64


--------------------------------------------------------------------------------




(J)  THE PARENT BORROWER OR ANY SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN WRITING
ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;

(K)  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF $2,000,000 SHALL BE RENDERED AGAINST THE PARENT BORROWER, ANY
SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR
A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR
LEVY UPON ANY ASSETS OF THE PARENT BORROWER OR ANY SUBSIDIARY TO ENFORCE ANY
SUCH JUDGMENT;

(L)  AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE REQUIRED
LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE OCCURRED,
COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE PARENT BORROWER AND
ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING (I) $500,000 IN ANY YEAR OR
(II) $1,000,000 FOR ALL PERIODS;

(M)  ANY LIEN PURPORTED TO BE CREATED UNDER ANY SECURITY DOCUMENT SHALL CEASE TO
BE, OR SHALL BE ASSERTED BY ANY LOAN PARTY NOT TO BE, A VALID AND PERFECTED LIEN
ON ANY COLLATERAL, HAVING A VALUE IN EXCESS OF $500,000, WITH THE PRIORITY
REQUIRED BY THE APPLICABLE SECURITY DOCUMENT, EXCEPT (I) AS A RESULT OF THE SALE
OR OTHER DISPOSITION OF THE APPLICABLE COLLATERAL IN A TRANSACTION PERMITTED
UNDER THE LOAN DOCUMENTS OR (II) AS A RESULT OF THE ADMINISTRATIVE AGENT’S
FAILURE TO MAINTAIN POSSESSION OF ANY STOCK CERTIFICATES, PROMISSORY NOTES AND
FAILURE TO FILE CONTINUATION STATEMENTS OR OTHER INSTRUMENTS DELIVERED TO IT
UNDER THE COLLATERAL AGREEMENT;

(N)  ANY LOAN DOCUMENT SHALL FOR ANY REASON BE ASSERTED BY ANY LOAN PARTY NOT TO
BE A LEGAL, VALID AND BINDING OBLIGATION OF ANY PARTY THERETO;

(O)  THE GUARANTEES OF THE OBLIGATIONS BY PARENT BORROWER AND THE SUBSIDIARY
LOAN PARTIES PURSUANT TO THE COLLATERAL AGREEMENT SHALL CEASE TO BE IN FULL
FORCE AND EFFECT (OTHER THAN IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS)
OR SHALL BE ASSERTED BY PARENT BORROWER OR ANY SUBSIDIARY LOAN PARTY NOT TO BE
IN EFFECT OR NOT TO BE LEGAL, VALID AND BINDING OBLIGATIONS; OR

(P)  A CHANGE IN CONTROL SHALL OCCUR;

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest

65


--------------------------------------------------------------------------------


thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to the Borrowers described in clause (h)
or (i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.


ARTICLE VIII


THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.  For purposes of this
Article VIII, all references to the Administrative Agent shall be deemed to be
references to both the Administrative Agent and the Collateral Agent.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Parent Borrower or any of its Subsidiaries that
is communicated to or obtained by the bank serving as Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or wilful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and

66


--------------------------------------------------------------------------------




until written notice thereof is given to the Administrative Agent by the
Borrowers or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor the Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time upon notice to the Lenders, the Issuing Bank and the Borrowers.  Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall

67


--------------------------------------------------------------------------------




continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.


ARTICLE IX


MISCELLANEOUS


SECTION 9.01.  NOTICES.  EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE, ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPY, AS FOLLOWS:

(A)  IF TO THE BORROWERS, TO THEM C/O MAC-GRAY CORPORATION, 404 WYMAN STREET,
SUITE 400, WALTHAM, MASSACHUSETTS  02451, ATTN.:  MICHAEL J. SHEA, CHIEF
FINANCIAL OFFICER, AND LINDA A. SERAFINI, CORPORATE COUNSEL (TELECOPY NO.: (781)
290-0550);

(B)  IF TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER,
TO JPMORGAN CHASE BANK, N.A., 2 CORPORATE DRIVE, SUITE 730, SHELTON, CT 06484,
ATTENTION OF PETER KILLEA (E-MAIL: PETER.KILLEA@JPMORGAN.COM, TELECOPY NO.:
(203) 944-8427);

(C)  IF TO THE COLLATERAL AGENT, TO JPMORGAN CHASE BANK, N.A., 131 S. DEARBORN
AVENUE, FLOOR 6, CHICAGO, IL 60603, ATTENTION OF DONNA HERMANEK-PELLIKAN
(E-MAIL: DONNA_HERMANEK@BANKONE.COM, TELECOPY NO.: (312) 325-3239);

(D)  IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET FORTH
IN ITS ADMINISTRATIVE QUESTIONNAIRE.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

68


--------------------------------------------------------------------------------





SECTION 9.02.  WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK, THE COLLATERAL AGENT OR ANY LENDER IN
EXERCISING ANY RIGHT OR POWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE
SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK, THE COLLATERAL AGENT AND THE LENDERS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER
OF ANY PROVISION OF ANY LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY ANY LOAN
PARTY THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE
PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH
GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN
OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE
COLLATERAL AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT
AT THE TIME.


(B)  NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY PROVISION HEREOF
OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT, IN THE CASE OF THIS
AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
BORROWERS AND THE REQUIRED LENDERS OR, IN THE CASE OF ANY OTHER LOAN DOCUMENT,
PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
ADMINISTRATIVE AGENT AND THE LOAN PARTY OR LOAN PARTIES THAT ARE PARTIES
THERETO, IN EACH CASE WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO
SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR
LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES
PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(III) POSTPONE THE MATURITY OF ANY LOAN, OR THE REQUIRED DATE OF REIMBURSEMENT
OF ANY LC DISBURSEMENT, OR ANY DATE FOR THE PAYMENT OF ANY INTEREST OR FEES
PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR
POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY, (IV) CHANGE SECTION 2.18(B) OR (C) IN A
MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (V) CHANGE ANY OF THE PROVISIONS OF
THIS SECTION OR THE PERCENTAGE SET FORTH IN THE DEFINITION OF “REQUIRED LENDERS”
OR ANY OTHER PROVISION OF ANY LOAN DOCUMENT SPECIFYING THE NUMBER OR PERCENTAGE
OF LENDERS (OR LENDERS OF ANY CLASS) REQUIRED TO WAIVE, AMEND OR MODIFY ANY
RIGHTS THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT THEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER (OR EACH LENDER OF SUCH CLASS, AS THE
CASE MAY BE), (VI) RELEASE ANY SUBSIDIARY LOAN PARTY FROM ITS GUARANTEE UNDER
THE COLLATERAL AGREEMENT (EXCEPT AS EXPRESSLY PROVIDED IN THE COLLATERAL
AGREEMENT), OR LIMIT ITS LIABILITY IN RESPECT OF SUCH GUARANTEE, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, (VII) RELEASE ALL OR SUBSTANTIALLY ALL THE
COLLATERAL FROM THE LIENS OF THE SECURITY DOCUMENTS, WITHOUT THE WRITTEN CONSENT
OF EACH LENDER OR (VIII) CHANGE ANY PROVISIONS OF ANY LOAN DOCUMENT IN A MANNER
THAT BY ITS TERMS ADVERSELY AFFECTS THE RIGHTS IN RESPECT OF PAYMENTS DUE TO
LENDERS HOLDING LOANS OF ANY CLASS DIFFERENTLY THAN THOSE HOLDING LOANS OF ANY
OTHER CLASS, WITHOUT THE WRITTEN CONSENT OF LENDERS HOLDING A

69


--------------------------------------------------------------------------------





MAJORITY IN INTEREST OF THE OUTSTANDING LOANS AND UNUSED COMMITMENTS OF EACH
AFFECTED CLASS; PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR
OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR THE SWINGLINE LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS THE CASE MAY
BE.


(C)  NOTWITHSTANDING THE FOREGOING, TECHNICAL AND CONFORMING MODIFICATIONS TO
THE LOAN DOCUMENTS MAY BE MADE WITH THE CONSENT OF THE BORROWERS AND THE
ADMINISTRATIVE AGENT TO THE EXTENT NECESSARY TO INTEGRATE ANY COMMITMENT
INCREASE ON SUBSTANTIALLY THE SAME BASIS AS THE REVOLVING LOANS.


SECTION 9.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A)  THE BORROWERS SHALL PAY
(I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT
AND ITS AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
COUNSEL FOR THE ADMINISTRATIVE AGENT, IN CONNECTION WITH THE SYNDICATION OF THE
CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF THE
LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS
THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING
BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK,
THE COLLATERAL AGENT OR ANY LENDER, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY LENDER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN
CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR
IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER,
INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


(B)  THE BORROWERS (AND, IN THE CASE OF THE COLLATERAL AGREEMENT, THE GRANTORS
AND GUARANTORS) SHALL JOINTLY AND SEVERALLY INDEMNIFY THE ADMINISTRATIVE AGENT,
THE ISSUING BANK, THE COLLATERAL AGENT, EACH LENDER AND EACH RELATED PARTY OF
ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE PARENT BORROWER OR ANY OTHER LOAN
PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR
DELIVERY OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY (OTHER THAN, IN THE CASE OF THE LENDERS, COSTS ASSOCIATED WITH THE
PREPARATION AND ADMINISTRATION OF THE LOAN DOCUMENTS), THE PERFORMANCE BY THE
PARTIES TO THE LOAN DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY,
(II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY MORTGAGED
PROPERTY OR ANY OTHER PROPERTY CURRENTLY

70


--------------------------------------------------------------------------------





OR FORMERLY OWNED OR OPERATED BY THE PARENT BORROWER OR ANY SUBSIDIARY, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE PARENT BORROWER OR ANY
SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING OR TO THE COLLATERAL, WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR
BY THE PARENT BORROWER OR ANY OTHER LOAN PARTY AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE,
WILFUL MISCONDUCT OR BAD FAITH OF SUCH INDEMNITEE.


(C)  TO THE EXTENT THAT THE BORROWERS (AND, IN THE CASE OF THE COLLATERAL
AGREEMENT, THE GRANTORS AND GUARANTORS) FAIL TO PAY ANY AMOUNT REQUIRED TO BE
PAID BY THEM TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE COLLATERAL AGENT
OR THE SWINGLINE LENDER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER
SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE
COLLATERAL AGENT OR THE SWINGLINE LENDER, AS THE CASE MAY BE, SUCH LENDER’S PRO
RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE
OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT, THE ISSUING BANK, THE COLLATERAL AGENT OR THE SWINGLINE
LENDER IN ITS CAPACITY AS SUCH.  FOR PURPOSES HEREOF, A LENDER’S “PRO RATA
SHARE” SHALL BE DETERMINED BASED UPON ITS SHARE OF THE SUM OF THE TOTAL
REVOLVING EXPOSURES AND UNUSED COMMITMENTS AT THE TIME.


(D)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWERS (AND, IN THE CASE
OF THE COLLATERAL AGREEMENT, THE GRANTORS AND GUARANTORS) SHALL NOT ASSERT, AND
HEREBY WAIVE, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.


(E)  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN THREE
BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR.


SECTION 9.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE
BORROWERS MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF THEIR RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY
ATTEMPTED ASSIGNMENT OR TRANSFER BY THE BORROWERS WITHOUT SUCH CONSENT SHALL BE
NULL AND VOID) AND (II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON
(OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT),

71


--------------------------------------------------------------------------------





PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO
THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS) ANY LEGAL OR EQUITABLE
RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


(B)  (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF (A) THE BORROWERS;
PROVIDED THAT NO CONSENT OF THE BORROWERS SHALL BE REQUIRED FOR AN ASSIGNMENT TO
A LENDER, AN AFFILIATE OF A LENDER OR, IF A DEFAULT HAS OCCURRED AND IS
CONTINUING, ANY OTHER ASSIGNEE, (B) THE ADMINISTRATIVE AGENT, AND (C) THE
ISSUING BANK.

(II)  ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:
(A) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR
AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S
COMMITMENT OR LOANS OF ANY CLASS, THE AMOUNT OF THE COMMITMENT OR LOANS OF THE
ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE
ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF BORROWERS
AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED), PROVIDED THAT NO SUCH CONSENT OF THE
BORROWERS SHALL BE REQUIRED IF A DEFAULT HAS OCCURRED AND IS CONTINUING,
(B) EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE
PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT,
PROVIDED THAT THIS CLAUSE (B) SHALL NOT BE CONSTRUED TO PROHIBIT ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS IN
RESPECT OF ONE CLASS OF COMMITMENTS OR LOANS; (C) THE PARTIES TO EACH ASSIGNMENT
SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND
ASSUMPTION, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500 AND (D) THE
ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT
AN ADMINISTRATIVE QUESTIONNAIRE.

(III)  SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH (B)(V)
OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT
AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF
SECTIONS 2.15, 2.16, 2.17 AND 9.03).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS
SECTION 9.04 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH
LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (C)(I) OF THIS SECTION.

72


--------------------------------------------------------------------------------




(IV)  THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWERS, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, ABSENT MANIFEST ERROR, AND THE BORROWERS, THE ADMINISTRATIVE AGENT,
THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL
BE AVAILABLE FOR INSPECTION BY THE BORROWERS, THE ISSUING BANK AND ANY LENDER,
AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

(V)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT
SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS PARAGRAPH.


(C)  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWERS, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT);
PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWERS, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE OTHER LENDERS SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE LOAN DOCUMENTS AND TO APPROVE
ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THE LOAN DOCUMENTS;
PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL
NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO SECTION 9.02(B) THAT
AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE
BORROWERS AGREE THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 2.15, 2.16 AND 2.17 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION. 
TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT
AGREES TO BE SUBJECT TO SECTION 2.18(C) AS THOUGH IT WERE A LENDER.

73


--------------------------------------------------------------------------------




(II)  A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTIONS 2.15 OR 2.17 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWERS’ PRIOR
WRITTEN CONSENT.  A PARTICIPANT SHALL NOT BE ENTITLED TO THE BENEFITS OF
SECTION 2.17 UNLESS THE BORROWERS ARE NOTIFIED OF THE PARTICIPATION SOLD TO SUCH
PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWERS, TO
COMPLY WITH SECTIONS 2.17(E) OR (F) AS THOUGH IT WERE A LENDER.


(D)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT
OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


SECTION 9.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS AND ISSUANCE OF ANY
LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY
OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS
AGREEMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND
SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF
SECTIONS 2.15, 2.16, 2.17 AND 9.03 AND ARTICLE VIII SHALL SURVIVE AND REMAIN IN
FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION
OF THE LETTERS OF CREDIT AND THE COMMITMENTS OR THE TERMINATION OF THIS
AGREEMENT OR ANY PROVISION HEREOF.


SECTION 9.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE

74


--------------------------------------------------------------------------------





SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE
OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AGREEMENT.


SECTION 9.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


SECTION 9.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWERS
AGAINST ANY OF AND ALL THE OBLIGATIONS OF THE BORROWERS NOW OR HEREAFTER
EXISTING UNDER THIS AGREEMENT HELD BY SUCH LENDER, IRRESPECTIVE OF WHETHER OR
NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT AND ALTHOUGH
SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER THIS SECTION
ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF)
WHICH SUCH LENDER MAY HAVE.


SECTION 9.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A) 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.


(B)  EACH OF THE BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWERS OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)  EACH OF THE BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN

75


--------------------------------------------------------------------------------





PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


SECTION 9.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


SECTION 9.12.  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION
(AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS
AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS,
LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM
SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE
EXTENT REQUESTED BY ANY REGULATORY AUTHORITY, (C) TO THE EXTENT REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS,
(D) TO ANY OTHER PARTY TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF
ANY REMEDIES HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR
THEREUNDER, (F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE
SAME AS THOSE OF THIS SECTION, TO ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY
PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT, (G) WITH THE CONSENT OF THE BORROWERS OR (H) TO THE EXTENT
SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A
BREACH OF THIS SECTION OR (II) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER
THE BORROWERS.  FOR THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL
INFORMATION

76


--------------------------------------------------------------------------------





RECEIVED FROM THE BORROWERS RELATING TO THE BORROWERS OR THEIR BUSINESS, OTHER
THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE
BORROWERS.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION
AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS
OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF CARE TO
MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD TO
ITS OWN CONFIDENTIAL INFORMATION.


SECTION 9.13.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


SECTION 9.14.  USA PATRIOT ACT.  EACH LENDER HEREBY NOTIFIES THE BORROWERS THAT
PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56
(SIGNED INTO LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWERS, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF THE BORROWERS AND OTHER INFORMATION THAT WILL
ALLOW SUCH LENDER TO IDENTIFY THE BORROWERS IN ACCORDANCE WITH THE ACT.


SECTION 9.15.  OBLIGATIONS JOINT AND SEVERAL.  EACH BORROWER AGREES THAT IT
SHALL, JOINTLY WITH EACH OTHER BORROWER AND SEVERALLY, BE LIABLE FOR ALL THE
OBLIGATIONS.  EACH BORROWER FURTHER AGREES THAT THE OBLIGATIONS OF ANY OTHER
BORROWER MAY BE EXTENDED AND RENEWED, IN WHOLE OR IN PART, WITHOUT NOTICE TO OR
FURTHER ASSENT FROM IT, AND THAT IT WILL REMAIN BOUND UPON ITS AGREEMENT
HEREUNDER NOTWITHSTANDING ANY EXTENSION OR RENEWAL OF ANY OBLIGATION OF ANY
OTHER BORROWER.  UPON PAYMENT BY A BORROWER OF ANY SUMS AS PROVIDED ABOVE, ALL
RIGHTS OF INDEMNITY, CONTRIBUTION OR SUBROGATION UNDER APPLICABLE LAW OR
OTHERWISE SHALL BE FULLY SUBORDINATED TO THE INDEFEASIBLE PAYMENT IN FULL IN
CASH OF THE OBLIGATIONS.

77


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MAC-GRAY CORPORATION,

 

 

 

 

by

 

 

/s/ Michael J. Shea

 

 

 

Name: Michael J. Shea

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MAC-GRAY SERVICES, INC.,

 

 

 

 

by

 

 

/s/ Michael J. Shea

 

 

 

Name: Michael J. Shea

 

 

Title: Treasurer

 

 

 

 

 

INTIRION CORPORATION,

 

 

 

 

by

 

 

/s/ Michael J. Shea

 

 

 

Name: Michael J. Shea

 

 

Title: Treasurer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,

 

 

 

 

by

 

 

/s/ Peter M. Killea

 

 

 

Name: Peter M. Killea

 

 

Title: Vice President

 

 

Amended and Restated Credit Agreement


--------------------------------------------------------------------------------




 

KEYBANK NATIONAL ASSOCIATION,
individually and as Syndication Agent,

 

 

 

 

by

 

 

/s/ Mitchell A. Felder

 

 

 

Name: Mitchell A. Felder

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

HSBC BANK USA, N.A.,

 

individually and as Co-Documentation
Agent,

 

 

 

 

by

 

 

/s/ Kenneth V. McGraime

 

 

 

Name: Kenneth V. McGraime

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, individually and as Co-
Documentation Agent,

 

 

 

 

by

 

 

/s/ Jeffrey Kinney

 

 

 

Name: Jeffrey Kinney

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

TD BANK NORTH, N.A.,

 

individually and as Co-Documentation
Agent,

 

 

 

 

by

 

 

/s/ Jeffrey Westling

 

 

 

Name: Jeffrey Westling

 

 

Title: Senior Vice President

 

 

Amended and Restated Credit Agreement


--------------------------------------------------------------------------------




 

LASALLE BANK, N.A.,

 

 

 

 

by

 

 

/s/ Henry L. Petrillo

 

 

 

Name: Henry L. Petrillo

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

EASTERN BANK,

 

 

 

 

by

 

 

/s/ Joseph Learey

 

 

 

Name: Joseph Learey

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

SOVEREIGN BANK,

 

 

 

 

by

 

 

/s/ Penny Garver

 

 

 

Name: Penny Garver

 

 

Title: Senior Vice President

 

 

Amended and Restated Credit Agreement


--------------------------------------------------------------------------------




Schedule 2.01

Commitments

Lender

 

Revolving
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

10,000,000

 

KeyBank National Association

 

$

10,000,000

 

HSBC Bank USA, National Association

 

$

10,000,000

 

Wachovia Bank, National Association

 

$

10,000,000

 

BankNorth, N.A.

 

$

7,500,000

 

LaSalle Bank NA

 

$

7,500,000

 

Eastern Bank

 

$

5,000,000

 

Sovereign Bank

 

$

5,000,000

 

Total

 

$

65,000,000

 

 


--------------------------------------------------------------------------------